Exhibit 10.1
 
 

 
CREDIT AGREEMENT
 


 
by and between
 


 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC
 
as Company,
 
FARM CREDIT SERVICES OF AMERICA, FLCA
 
as Lender
 
and
 
COBANK, ACB
 
as Cash Management Provider and Agent
 


 
Dated as of June 24, 2014
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
 
 

        Page No.           ARTICLE 1  Certain Definitions and Rules of
Construction.      1 ARTICLE 2 The Credit Facilities.      1   2.1 The Term
Loan.      1   2.2 The Revolving Term Loan.      1   2.3 Availability and
Payments Generally.      2   2.4 Interest Payment Dates.      3   2.5 Interest
After Default.      3   2.6 Right to Prepay.      3   2.7 Failure to Select
Interest Rate Options.      4   2.8 Administrative Fee.      4 ARTICLE 3
Increased Costs; Taxes; Illegality; Indemnity.      4   3.1 Increased Costs.    
 4   3.2 Taxes.      5   3.3 LIBOR Rate Unascertainable; Illegality.      6  
3.4 Indemnity.      7
ARTICLE 4
Conditions Precedent.      7   4.1 Initial Loans.      7   4.2 Each Loan.      9
ARTICLE 5 Representations and Warranties.      10   5.1 Compliance with Loan
Documents.      10   5.2 Subsidiaries.      10   5.3 Organization; Compliance
with Law; Ownership; Investment
Companies.
     10   5.4 Power and Authority; Binding and Enforceable Agreement.      11  
5.5 Historical Financial Statements; Solvency.      11   5.6 Litigation.      11
  5.7 Taxes      11   5.8 Margin Stock.      12   5.9 No Conflict; Etc.      12
  5.10 Full Disclosure; Application is True and Correct.      12   5.11
Insurance.      12   5.12 Environmental Matters.      12   5.13 ERISA.      13
ARTICLE 6 Affirmative Covenants.      13   6.1 Reporting Requirements.      13  
6.2 Lender Equity; Patronage; Statutory Lien.      15   6.3 Collateral Security.
     16   6.4 Preservation of Existence; Eligibility to Borrow; Etc.      16  
6.5 Payment of Liabilities; Including Taxes; Etc.      16   6.6 Maintenance of
Insurance.      16   6.7 Maintenance of Properties.      17   6.8 Visitation and
Inspection Rights.      17   6.9 Keeping of Records and Books of Account.    
 17   6.10 Compliance with Laws; Use of Proceeds.      17            

 
 
i

--------------------------------------------------------------------------------

 
 
 
 

  6.11
Updates to Schedules.
    17   6.12
Additional Items.
    18   6.13
Collateral Assignment of Anticipated Agreement.
    18   6.14
Further Assurances.
    18 ARTICLE 7
Negative Covenants.
    18   7.1
Indebtedness.
    18   7.2
Liens.
    19   7.3
Guaranties.
    19   7.4
Loans and Investments.
    20   7.5 Liquidations; Mergers; Consolidations; Acquisitions.     20   7.6
Dispositions of Assets or Subsidiaries.     20   7.7
Dividends and Related Distributions / Payments on Certain
Indebtedness
    20   7.8 Affiliate Transactions.     21   7.9 Subsidiaries; Partnerships;
and Joint Ventures.     21   7.10 Continuation of or Change in Business.     21
  7.11 Fiscal Year.     21   7.12 Issuance of Stock.     21   7.13 Changes in
Organizational Documents or Risk Management
Policy of the Company
    21   7.14 Anti-Terrorism Laws.     21   7.15 Operating Leases.     22   7.16
Repurchase Agreements.     22
ARTICLE 8
Financial Covenants.
    22   8.1
Working Capital.
    22   8.2
Local Net Worth.
    22   8.3
Debt Service Coverage Ratio.
    22 ARTICLE 9
Default.
    22   9.1
Events of Default.
    22   9.2
Remedies.
    24 ARTICLE 10 Agent.     25   10.1
Appointment, Powers and Immunities of Agent.
    25   10.2
Reliance by Agent.
    25   10.3 Defaults     25   10.4
Indemnification of Agent.
    25   10.5
Non-Reliance on Agent.
    26   10.6
Failure of Agent to Act.
    26   10.7
Resignation of Agent.
    26   10.8
Amendments Concerning Agency Function.
    27   10.9
Liability of Agent.
    27   10.10
Transfer of Agency Function.
    27   10.11
Non-Receipt of Funds by Agent.
    27   10.12 Security Interests.     27 ARTICLE 11 Miscellaneous.     28  
11.1 Amendments; Waivers; Severability.     28  
11.2
Expenses; Indemnity; Damage Waiver.     28

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

  11.3
Holidays.
    29  
11.4
Notices; Effectiveness; Electronic Communication.
    29   11.5 Duration; Survival.     30   11.6 Successors and Assigns;
Participations.     30   11.7 Confidentiality.     30  
11.8
Counterparts; Integration; Effectiveness.     31  
11.9
Governing Law.     32   11.10
SUBMISSION TO JURISDICTION; SERVICE OF PROCESS;
VENUE; WAIVER OF JURY TRIAL
    32   11.11 USA Patriot Act Notice.     32

 
 

 
iii

--------------------------------------------------------------------------------

 

ANNEXES, SCHEDULES AND EXHIBITS
 
 

Annex A  - Definitions and Rules of Construction           Annex B - Real
Property Collateral           Schedule 5.2 - Subsidiaries   Schedule 6.12(b) -
Collateral Assignments of Material Agreements   Schedule 7.1(e) - Existing
Indebtedness of the Company   Schedule 7.2(j) - Existing Liens of the Company  
        Exhibit A - Form of Term Note   Exhibit B - Form of Revolving Term Note
  Exhibit C - Form of Compliance Certificate  

 
 
 
                   

 

 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (as amended, restated, modified or supplemented from time
to time, the “Agreement”) is dated as of June 24, 2014, and is entered into by
and between SOUTHWEST IOWA RENEWABLE ENERGY, LLC, a limited liability
company organized and existing under the laws of Iowa (“Company”), FARM CREDIT
SERVICES OF AMERICA, FLCA, a federally-chartered instrumentality of the United
States (“Lender”), and COBANK, ACB, a federally-chartered instrumentality of the
United States (“Cash Management Provider” or “Agent”).
 
Upon the request of the Company, Lender has agreed to provide the Company with
the credit facilities described below and Cash Management Provider has agreed to
provide the other financial accommodations described below.  In consideration
thereof and of the mutual covenants and agreements set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, Lender, Cash Management Provider and Agent hereby
agree as follows:
 
ARTICLE 1                      Certain Definitions and Rules of Construction.
 
In addition to definitions established elsewhere in this Agreement, certain
capitalized words and terms used in this Agreement are defined in Annex A to
this Agreement, which is incorporated herein by reference and made a part
hereof.  In addition, Annex A sets forth the rules of construction and certain
accounting principles applicable to this Agreement.
 
ARTICLE 2                      The Credit Facilities.
 
Subject to the terms and conditions of this Agreement and relying on the
representations and warranties set forth herein, Lender hereby establishes in
favor of the Company the credit facilities, loans, and other financial
accommodations described below (collectively, the “Facilities”).  The Facilities
shall be subject to and governed and secured by the terms and conditions
contained in this Agreement, the Notes, and the other Loan Documents.  The terms
of each Note shall set forth the amount and duration of each Facility, the
interest thereon, the fees applicable thereto, and the purpose thereof, as well
as any other terms and conditions Agent may elect to set forth therein, and the
Company shall be subject thereto.
 
2.1           The Term Loan.
 
Lender agrees to make a term loan to the Company in a principal amount not to
exceed the Term Loan Amount set forth in the Term Note (the “Term Loan”) upon
the request of the Company made in accordance with the terms of the Term Note
and this Agreement; provided, however, that the Term Loan shall be made in a
single advance on or before the Term Loan Availability Expiration Date.
 
(a)           The Term Note.  The Term Loan shall be evidenced by a promissory
note of the Company, substantially in the form of Exhibit A hereto and otherwise
in form and substance satisfactory to Agent, payable to the order of Lender (as
amended, restated, modified, supplemented, replaced, refinanced or renewed from
time to time, the “Term Note”).  The terms and provisions of the Term Note are
incorporated herein by reference and made a part hereof.  In the event of
irreconcilable inconsistency between the terms hereof and the terms of the Term
Note, the terms of the Term Note shall control.
 
(b)           Payments.  All principal, interest and fees outstanding under the
Term Loan shall be due and payable pursuant to the Term Note except to the
extent otherwise provided for in this Agreement.
 
2.2           The Revolving Term Loan.
 
Lender hereby establishes in favor of the Company a revolving term credit
facility as described below (the “Revolving Term Facility”).
 

 
 

--------------------------------------------------------------------------------

 

(a)           Loans; Limitations.  Subject to the terms and conditions of this
Agreement, the Revolving Term Note and the other Loan Documents, prior to the
Revolving Term Facility Expiration Date, upon the request of the Company, Lender
shall make loans to the Company under the Revolving Term Facility (each, a
“Revolving Term Loan”); provided, that in no event shall Lender be obligated to
make a Revolving Term Loan that, when added to the then-current Revolving Term
Facility Usage, would exceed at any time the Revolving Term Commitment.  Within
such limits and subject to the other terms and conditions of this Agreement and
the other Loan Documents, the Company may borrow, repay, and reborrow under the
Revolving Term Facility.
 
(b)           Revolving Term Note.  Amounts owed under the Revolving Term
Facility shall be evidenced by a promissory note of the Company, substantially
in the form of Exhibit B hereto and otherwise in form and substance satisfactory
to Agent, payable to the order of Lender (as amended, restated, modified,
supplemented, replaced, refinanced or renewed from time to time, the “Revolving
Term Note”).  The terms and provisions of the Revolving Term Note are
incorporated herein by reference and made a part hereof.  In the event of
irreconcilable inconsistency between the terms hereof and the terms of the
Revolving Term Note, the terms of the Revolving Term Note shall control.
 
(c)           Payment Dates.  All principal, interest and fees outstanding under
the Revolving Term Facility shall be due and payable pursuant to the Revolving
Term Note except to the extent otherwise provided for in this Agreement.
 
(d)           Protective Advances.  Lender is authorized by the Company (but
shall have absolutely no obligation to), from time to time in Lender’s sole
discretion, to make Revolving Term Loans to or on behalf of the Company that
Lender and Agent deem necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by the Company
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including reasonable costs, fees, and expenses as described in
Section 11.2) and other sums payable under the Loan Documents (any of such
Revolving Term Loans are herein referred to as “Protective
Advances”).  Protective Advances may be made even if the conditions precedent
set forth in Section 4.2 have not been satisfied.  The Protective Advances shall
be secured by the Collateral and shall constitute Obligations hereunder.  All
Protective Advances shall be Libor Index Rate Loans.
 
(e)           Cash Management Arrangements.  The Company and Cash Management
Provider may enter into a CoBank Cash Management Agreement providing for the
automatic advance by Cash Management Provider of Revolving Term Loans under the
conditions set forth in such agreement, which conditions shall be in addition to
the conditions set forth herein.
 
2.3           Availability and Payments Generally.
 
(a)           Availability.  Loans and advances will be made available by wire
transfer of immediately available funds to such account or accounts as may be
authorized or directed by the Company on forms supplied or approved by
Agent.  Agent shall be entitled to rely on (and shall incur no liability to the
Company in acting on) any request, delegation or direction furnished by the
Company in accordance with the terms of this Agreement, any Note, a Delegation
Form or any other Loan Document.
 
(b)           Payments Generally.  All payments and prepayments to be made in
respect of the Obligations shall be payable prior to 3:00 p.m. (Mountain time)
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Company, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments or prepayments of Obligations shall be made
(i) by wire transfer of
 

 
2

--------------------------------------------------------------------------------

 

immediately available funds to ABA No. 307088754 for advice to and credit of
Agent for the account of Lender (or to such other account as Agent may direct by
written notice) or (ii) by check or ACH transfer, to Agent for the account of
Lender at its office located at 5500 S. Quebec Street, Greenwood Village,
Colorado 80111 (or at such other place of payment designated by Agent to the
Company) in U.S. dollars and in immediately available funds.  In the event that
any payment on any Obligation is made by check by the Company, credit for
payment by check shall be given as of the Business Day on which Agent receives
the check at the address designated by Agent from time to time for delivery of
payments by check.  All notices by the Company to Agent of payment or prepayment
shall be irrevocable.  Agent’s statement of account, ledger, or other relevant
record shall, in the absence of manifest error, be conclusive as the statement
of the amount of principal, interest, and other Obligations owing under this
Agreement, the Notes, and the other Loan Documents and shall be deemed an
“account stated.”  Any payment received by Agent after 3:00 p.m. (Mountain time)
shall be deemed received by Agent on the next succeeding Business Day.  All
payments hereunder and under any Note, including all amounts designated as
principal prepayments, shall be credited first to interest, costs, and lawful
charges then accrued and the remainder to principal as provided herein or in any
applicable Note or otherwise as Agent in its sole discretion may determine.
 
2.4           Interest Payment Dates.
 
Interest on principal amounts subject to the Quoted Rate Option or LIBOR Index
Option shall be: (a) calculated monthly in arrears as of the last day of each
month and on the final maturity date of the Loans; and (b) due and payable
monthly in arrears on the twentieth (20th) day of the following month (or on
such other day in such month as Agent shall require in a written notice to the
Company) and at maturity (whether at stated maturity, by acceleration or
otherwise) and after maturity on demand, and on the date of any payment or
prepayment of any principal amount on the amount paid.  Interest on Loans to
which the LIBOR Option applies shall be due and payable in arrears on the last
day of each Interest Period for such Loans and, in the case of Interest Periods
of greater than three months, interest shall be paid on the date that is the
three-month anniversary of the first day of such Interest Period and on the last
day of such Interest Period, commencing on the first such date to occur after
the date hereof, and at maturity (whether at stated maturity, by acceleration or
otherwise), after maturity on demand, and on the date of any payment or
prepayment of any such Loan on the amount paid.  Interest based on the Quoted
Rate Option, LIBOR Option, or LIBOR Index Option will be calculated in each case
on the basis of the actual number of days elapsed in a year of 360 days.
 
2.5           Interest After Default.
 
To the extent permitted by Law and notwithstanding any other term or condition
of this Agreement, any Note or any other Loan Document, upon the occurrence of
an Event of Default and until the time such Event of Default shall have been
cured or waived in writing by Agent on behalf of Lender: (a) each Loan
outstanding hereunder shall bear interest at a rate per annum equal to the sum
of (i) the rate of interest that would otherwise be applicable pursuant to each
Note or this Agreement plus (ii) an additional 4.0% per annum; (b) all fees
otherwise applicable pursuant to this Agreement, any Note or any other Loan
Document shall be increased by an additional 4.0% per annum; (c) each other
Obligation hereunder if not paid when due shall bear interest at a rate per
annum equal to the sum of (i) the rate of interest applicable under the LIBOR
Index Option plus (ii) an additional 4.0% per annum from the time such
Obligation becomes due and payable and until it is paid in full; and (d) the
Company acknowledges that the increase in rates referred to in this paragraph
reflects, among other things, the fact that the Loans outstanding and other
Obligations have become a substantially greater risk given their default status
and that Lender is entitled to additional compensation for such risk.  All such
interest shall be payable by the Company upon demand by Agent.
 
2.6           Right to Prepay.
 
The Company shall have the right at its option from time to time to prepay any
of the Loans in whole or in part without premium or penalty, except as may be
otherwise set forth in a Note and except as provided in Sections 3.1, 3.4 and
11.2; provided, that the Company agrees, upon any prepayment of the Loans or
reduction or termination of the Revolving Term Commitment prior
 

 
3

--------------------------------------------------------------------------------

 

to July 1, 2016 in connection with third party financing received by the
Company, to pay Agent for the account of Lender a prepayment penalty equal to
2.0% of the amount of such prepayment, reduction or termination.  Whenever the
Company desires to prepay all or any part of the Loans, it shall provide a
prepayment notice to Agent by 1:00 p.m. (Mountain time) at least three (3)
Business Days prior to the date of prepayment of any Loans to which the LIBOR
Option or the Quoted Rate Option applies and by 1:00 p.m. (Mountain time) on the
same Business Day of prepayment of any Loans to which the LIBOR Index Option
applies, setting forth in each case the following information: (a) the date,
which shall be a Business Day, on which the proposed prepayment is to be made;
(b) a statement indicating the application of the prepayment between the various
Facilities (if more than one hereunder); (c) a statement indicating the
application of the prepayment among Loans to which the Quoted Rate Option
applies, Loans to which the LIBOR Index Option applies and Loans to which the
LIBOR Option applies; and (d) the principal amount of such prepayment, which
shall be in the minimum principal amount of the lesser of (i) $100,000 for each
Loan or (ii) the then outstanding amount of the Loan being prepaid.
 
Unless otherwise agreed to by Agent, all prepayment notices shall be
irrevocable.  The principal amount of the Loans for which a prepayment notice is
given, together with interest on such principal amount except with respect to
Loans to which the LIBOR Index Option applies, shall be due and payable on the
date specified in such prepayment notice as the date on which the proposed
prepayment is to be made.  If a Term Loan is included among the Facilities, all
prepayments made under any Term Loan shall be applied (a) first, to the unpaid
installments of principal thereunder scheduled to be paid within 365 days after
such prepayment, in the order of scheduled maturities, and (b) second, to the
unpaid installments of principal thereunder scheduled to be paid 366 days or
more after such prepayment, in the inverse order of scheduled
maturities.  Except as otherwise provided in this Agreement or a Note, if the
Company prepays a Loan but fails to specify the applicable Loan which the
Company is prepaying, the prepayment shall be applied (i) first to Loans made
under the Revolving Term Facility, and then to the Term Loan; and (ii) after
giving effect to the allocations in clause (i) above and in the preceding
sentence, first to Loans to which the LIBOR Index Option applies, then to Loans
to which the LIBOR Option applies and then to Loans to which the Quoted Rate
Option applies.  Any prepayment of a Loan under the LIBOR Option or the Quoted
Rate Option shall be subject to the Company’s obligation to indemnify Lender for
break funding damages and costs to the extent provided in Section 3.4.
 
2.7           Failure to Select Interest Rate Options.
 
If the Company fails to select a new Interest Period to apply to any Loans under
the LIBOR Option under any Note at the expiration of an existing Interest Period
applicable to such Loan in accordance with the provisions of such Note, the
Company shall be deemed to have converted each such Loan to the LIBOR Index
Option under such Note, commencing upon the last day of the existing Interest
Period.
 
2.8           Administrative Fee.
 
The Company shall pay Agent an administrative fee of $12,500 on the Closing Date
and on each July 1 thereafter, commencing on July 1, 2015.  Any such fees shall
be fully earned when paid and shall not be refundable for any reason.
 
ARTICLE 3                      Increased Costs; Taxes; Illegality; Indemnity.
 
3.1           Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lending Party (except any reserve requirement reflected in the calculation
of the LIBOR Rate);
 

 
4

--------------------------------------------------------------------------------

 

(ii)           subject any Lending Party to any Taxes of any kind whatsoever
with respect to this Agreement, any Note, or any other Loan Document, or any
Loan hereunder or any other Obligation, or change the basis of taxation of
payments to a Lending Party in respect thereof (except for Indemnified Taxes or
Other Taxes covered below and the imposition of, or any change in the rate of,
any Excluded Tax payable by a Lending Party); or
 
(iii)           impose on any Lending Party or the London interbank market any
other condition, cost, or expense (other than Taxes) affecting this Agreement,
any Note, or any other Loan Document, or any Loan made by Lender;
 
and the result of any of the foregoing shall be to increase the cost to Lender
or any other Lending Party of making or maintaining any Loan under the LIBOR
Option (or of maintaining Lender’s obligation to make any such Loan), or to
reduce the amount of any sum received or receivable by any Lending Party
hereunder (whether of principal, interest or any other amount) then, upon
request of Agent, the Company will pay to Agent for the account of each
applicable Lending Party such additional amount or amounts as will compensate
such a Lending Party for such additional costs incurred or reduction suffered.
 
(b)           Certificates for Reimbursement.  A certificate of Agent setting
forth the amount or amounts necessary to compensate each Lending Party as
specified in this Section 3.1 and delivered to the Company shall be conclusive
absent manifest error.  The Company shall pay Agent for the account of each
applicable Lending Party the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.
 
(c)           Delay in Requests.  Failure or delay on the part of Agent to
demand compensation pursuant to this Section 3.1 shall not constitute a waiver
of any Lending Party’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lending Party pursuant to this
Section 3.1 for any increased costs incurred or reductions suffered more than
180 days prior to the date that Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions or of Agent’s intention to
claim compensation therefor on behalf of the applicable Lending Party (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
3.2           Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any Obligation of the Company hereunder or under any other Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable Law.  If any applicable Law (as determined in the good faith
discretion of Agent) requires the deduction or withholding by Agent of any Tax
from any such payment, then Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Company shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.2) Agent receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes by the Company.  Without limiting the
provisions of the foregoing clause (a) directly above, the Company shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.
 

 
5

--------------------------------------------------------------------------------

 

(c)           Indemnification by the Company.  The Company shall indemnify each
Lending Party, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.2) payable or paid by such
Lending Party or required to be withheld or deducted from a payment to a Lending
Party and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body.  A certificate as to the amount of such
payment or liability delivered by Agent to the Company shall be conclusive
absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Company to an Official Body, the Company shall deliver to Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.
 
(e)           Treatment of Certain Refunds.  If a Lending Party determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by the Company or with respect to which the Company has
paid additional amounts to Agent pursuant to this Section 3.2, it shall pay to
the Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company to Agent under this
Section 3.2 with respect to the Taxes giving rise to such refund), net of all
expenses (including Taxes) of such Lending Party, and without interest (other
than any interest paid by the relevant Official Body to Agent with respect to
such refund).  The Company, upon request of Agent, shall repay to Agent for the
account of the applicable Lending Party any amount paid over pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Official Body) in the event such Lending Party is required to repay such refund
to such Official Body.  Notwithstanding anything to the contrary in this
paragraph, in no event will any Lending Party be required to pay any amount to
the Company pursuant to this paragraph, the payment of which would place such
Lending Party in a less favorable net after-Tax position than it would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This paragraph shall not be construed to require
any Lending Party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Company or any other
person or entity.
 
3.3           LIBOR Rate Unascertainable; Illegality.
 
(a)           Unascertainable.  If, on any date on which a LIBOR Rate or LIBOR
Index Rate would otherwise be determined, Agent shall have determined that:
 
(i)           adequate and reasonable means do not exist for ascertaining such
LIBOR Rate or LIBOR Index Rate, or
 
(ii)           a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate or LIBOR Index
Rate,
 
then in either case Lender shall have the rights specified in Section 3.3(c).
 
(b)           Illegality.  If at any time Agent shall have determined that the
making, maintenance or funding of any Loan to which the LIBOR Option applies has
been made impracticable or unlawful by compliance by Agent in good faith with
any Law or any interpretation or application thereof by any Official Body or
with any request or directive of any such Official Body (whether or not having
the force of Law), then Agent shall have the rights specified in Section 3.3(c).
 

 
6

--------------------------------------------------------------------------------

 

(c)           Lender and Agent’s Rights.  In the case of an event specified in
Section 3.3(a) or 3.3(b), Agent shall so notify the Company thereof, and in the
case of an event specified in Section 3.3(b), such notice shall describe the
specific circumstances of such event.  Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of Lender to allow the Company to select, convert to or renew a LIBOR
Option or LIBOR Index Option shall be suspended until Agent shall have later
notified the Company of Agent’s determination that the circumstances giving rise
to such previous determination no longer exist.  If at any time Agent makes a
determination under Section 3.3(a) and the Company has previously notified Agent
of its selection of, conversion to or renewal of a LIBOR Option or LIBOR Index
Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Quoted Rate Option with respect to such Loans.  If Agent notifies
the Company of a determination under Section 3.3(b), the Company shall, subject
to the Company’s indemnification Obligations under Section 3.4, as to any Loan
of the Company to which a LIBOR Option or LIBOR Index Option applies, as
applicable, on the date specified in such notice either convert such Loan to the
Quoted Rate Option with respect to such Loan or prepay such Loan in accordance
with Section 2.6.  Absent due notice from the Company of conversion or
prepayment, such Loan shall automatically be converted to the Quoted Rate Option
with respect to such Loan upon such specified date.
 
3.4           Indemnity.
 
(a)           The Company hereby agrees that upon demand by Agent, the Company
will indemnify Lender against any loss or expense that Lender may have sustained
or incurred (including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by Lender to
fund or maintain LIBOR Option or Quoted Rate Option Loans) or that Lender may be
deemed to have sustained or incurred, as reasonably determined by Agent, (a) as
a consequence of any failure by the Company to make any payment when due of any
amount due hereunder in connection with any LIBOR Option or Quoted Rate Option
Loans, (b) due to any failure of the Company to borrow or convert any Quoted
Rate Option Loans on a date specified therefor in a notice thereof, or (c) due
to any payment or prepayment of any LIBOR Option or Quoted Rate Option Loans on
a date other than the last day of the applicable Interest Period or period of
such Quoted Rate for such LIBOR Option or Quoted Rate Option Loan, as the case
may be.  For this purpose, all Loan Requests shall be deemed to be
irrevocable.  Notwithstanding the foregoing, in the event of a conflict between
the provisions of this Section 3.4 and of the broken funding charge section of a
forward fix agreement between Lender and the Company, the provisions of the
forward fix agreement shall control.
 
ARTICLE 4                      Conditions Precedent.
 
The obligation of Lender to provide any Facility or to make, issue, renew, or
convert any Loan under this Agreement, any Note or any other Loan Document is
subject to the ongoing performance by the Company of its obligations to be
performed under this Agreement, the Notes, and each other Loan Document and to
the satisfaction of all conditions set forth in this Agreement, the Notes, and
each other Loan Document, including the following conditions:
 
4.1           Initial Loans.
 
(a)           Deliveries.  No later than the Closing Date (or such later date as
Agent shall specify in its sole discretion), Agent shall have received each of
the following (which, in the case of instruments and documents, must (unless
otherwise stated below) be originals, duly executed, and in form and substance
satisfactory to Agent):
 
(i)           This Agreement and the Notes duly executed by an Authorized
Officer of the Company;
 
(ii)           A Delegation Form;
 

 
7

--------------------------------------------------------------------------------

 

(iii)           (A) all resolutions and other corporate or other organizational
action taken by the Company in connection with this Agreement and the other Loan
Documents; (B) the names and titles of the Authorized Officers authorized to
sign the Loan Documents and their true signatures; and (C) copies of the
Organizational Documents of the Company as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of the Company in each state where
organized or qualified to do business;
 
(iv)           A security agreement duly executed by an Authorized Officer of
the Company granting to Agent, for the benefit of the Lending Parties, a first
priority Lien, subject only to Permitted Liens, on all Personal Property
Collateral of the Company, whether now owned or hereafter acquired, and a UCC-1
Financing Statement;
 
(v)           Evidence, including a Lien search in acceptable scope from a
provider satisfactory to Agent, that the security interests in and Liens on the
Collateral are valid, enforceable, and properly perfected in a manner acceptable
to Agent and prior to all other Liens (other than Permitted Liens);
 
(vi)           An executed landlord’s waiver or other lien waiver agreement from
the lessor, warehouse operator, or other applicable Person for each Collateral
location as required under or in connection with any security agreement;
 
(vii)           A mortgage or deed of trust in recordable form and duly executed
by an Authorized Officer of the Company, in a face amount of no less than
$132,000,000, granting to Lender a first priority Lien (subject only to
Permitted Liens) on the Real Property Collateral;
 
(viii)           A commitment to issue an ALTA lender’s title insurance policy,
in a form and from a title insurance company acceptable to Agent, in a face
amount of no less than $66,000,000, insuring Lender’s first priority Lien on the
Real Property Collateral, with only such exceptions as may be approved by Agent,
together with such endorsements as Agent may require (the “Title Policy”);
 
(ix)           An appraisal of the Real Property Collateral which indicates that
the Real Property Collateral has an appraised value of $110,000,000 or more and
which is otherwise satisfactory to Agent;
 
(x)           A survey of the Real Property Collateral satisfactory to Agent,
with identification of each item with the corresponding exception number from
the Title Policy, together with a certificate of the surveyor or other Person
acceptable to Agent that the Real Property Collateral is or is not, as the case
may be, in a special flood hazard area for purposes of the National Flood
Insurance Program;
 
(xi)           A subordination agreement duly executed by Bunge and ICM
containing, among other things, subordination provisions related to the
Subordinated Debt;
 
(xii)           Evidence that the Company has taken all actions required under
the Flood Laws or requested by Agent to assist in ensuring that Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address or GPS coordinates of each
structure on any real property that will be subject to mortgages or deeds of
trust, and to the extent required under Section 6.6, obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral;
 

 
8

--------------------------------------------------------------------------------

 

(xiii)           A written opinion of counsel for the Company, dated no later
than the Closing Date, in form and substance and from counsel reasonably
satisfactory to Agent;
 
(xiv)           Evidence that adequate insurance, including flood insurance on
any Real Property Collateral, if applicable, required to be maintained under
this Agreement or any other Loan Document is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to Agent and counsel
(retained, engaged or employed by Agent) naming Agent, for the benefit of the
Lending Parties, as additional insured, mortgagee and lender loss payee;
 
(xv)           A duly completed Compliance Certificate in form and substance
satisfactory to Agent, as of May 31, 2014, signed by an Authorized Officer of
the Company, together with (A) the financial statements required by Section
6.1(a) for the month ended May 31, 2014 and (B) a balance sheet for the month
ended May 31, 2014, prepared on a pro forma basis which gives effect to the
consummation of the transactions contemplated by this Agreement, any dividends
or other distributions contemplated to be made with the proceeds of the Loans
and any principal or interest payments on the Subordinated Debt contemplated to
be made with the proceeds of the Loans, in each case, as of May 31, 2014.  The
Compliance Certificate submitted to Agent pursuant to this Section 4.1(a)(xv)
may be based upon the information set forth in the pro forma balance sheet
required under clause (B) above;
 
(xvi)           Evidence of filing of all Official Body consents, approvals and
filings, and all material third party consents and approvals required to
effectuate the transactions contemplated hereby;
 
(xvii)           A Phase I environmental assessment of the Real Property
Collateral performed by an environmental assessment firm satisfactory to Agent
or other environmental assessments and due diligence satisfactory to Agent;
 
(xviii)           Evidence of compliance with Section 6.2 and a favorable
determination of eligibility of the Company to borrow from Lender;
 
(xix)           A payoff letter from AgStar Financial Services, PCA confirming
the amount required to pay off all Indebtedness owing to such lender by the
Company and confirming the discharge, release and termination of all Liens on
the property of the Company upon receipt of such payoff amount;
 
(xx)           Evidence that the applicable maturity dates for the Subordinated
Debt have been extended to July 1, 2023 or later;
 
(xxi)           A copy of the Risk Management Policy of the Company; and
 
(xxii)           All other Loan Documents as Agent or its counsel may request in
connection with this Agreement or any of the foregoing documents, instruments,
or agreements.
 
(b)           Payment of Fees.  The Company shall have paid all fees and
expenses of Agent and the Lending Parties, if any, payable on or before the
Closing Date as required by this Agreement or any other Loan Document.
 
4.2           Each Loan.
 
At the time of the making of any Loan (including the initial Loan) and after
giving effect to each such proposed extension(s) of credit, the Company hereby
certifies to Agent and
 

 
9

--------------------------------------------------------------------------------

 

Lender that at such time (and each request by the Company for a Loan is hereby
deemed to be such certification):
 
(a)           the representations and warranties of the Company contained in
this Agreement and the other Loan Documents are true and correct;
 
(b)           no Event of Default or Default has occurred and is continuing;
 
(c)           the making of the Loan does not contravene any Law applicable to
Agent, any Lending Party, the Company or any Subsidiary of the Company;
 
(d)           no Material Adverse Change has occurred since the date of the last
audited financial statements of the Company delivered to Agent;
 
(e)           the Company has satisfied any other conditions precedent set forth
in each applicable Loan Document; and
 
(f)            the Company has delivered to Agent a duly executed and completed
Loan Request.
 
ARTICLE 5           Representations and Warranties.
 
The Company represents and warrants to Agent and each of the Lending Parties, as
of the date of this Agreement and as of the making of any Loan, as follows:
 
5.1           Compliance with Loan Documents.
 
The Company is in compliance with all of the terms of this Agreement and the
other Loan Documents, and no Event of Default or Default exists.
 
5.2           Subsidiaries.
 
The Company has no Subsidiaries other than those which are set forth on
Schedule 5.2, and all information provided on Schedule 5.2 is complete, true and
correct.  All stock and other equity interests in the Company and in each
Subsidiary are owned free and clear of all Liens other than Permitted
Liens.  The stock or other equity interests of each Subsidiary of the Company
has been duly authorized and validly issued and is fully paid and
non-assessable.
 
5.3           Organization; Compliance with Law; Ownership; Investment
Companies.
 


 
(a)           The Company and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it conducts or proposes to conduct, and (iii) is duly
qualified and in good standing in each jurisdiction where the property owned or
leased by it or the nature of the business transacted by it makes such
qualification necessary.
 
(b)           The Company and each of its Subsidiaries is in compliance in all
material respects with all applicable Laws.
 
(c)           The Company and each of its Subsidiaries (i) has good and
marketable title to or a valid leasehold interest in all of its properties,
assets, and other rights it purports to own, free and clear of all Liens except
Permitted Liens and (ii) owns or possesses all material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises,
permits, and rights necessary to own and operate its properties and to carry on
its business as presently conducted and planned to be conducted, without known,
possible, alleged, or actual conflict with the rights of others.  Neither the
Company nor
 

 
10

--------------------------------------------------------------------------------

 

any of its Subsidiaries is an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
5.4           Power and Authority; Binding and Enforceable Agreement.
 
(a)           The Company has full limited liability company power to enter
into, execute, deliver, carry out, incur the indebtedness contemplated by, and
perform its Obligations under, the Loan Documents to which it is a party, and
all such actions have been duly authorized by all necessary proceedings on its
part.
 
(b)           This Agreement and each of the other Loan Documents (i) has been
duly and validly executed and delivered by an Authorized Officer on behalf of
the Company, to the extent it is a party thereto, and (ii) constitutes the
legal, valid, and binding obligations of the Company, to the extent it is a
party thereto, enforceable against the Company in accordance with its terms
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws or equitable principles affecting creditors’ rights
generally.
 
(c)           There exist no claims, deductions, defenses, or set-offs of any
nature against any amount due or to become due under any Note or other Loan
Document.
 
5.5           Historical Financial Statements; Solvency.
 
The Company has delivered to Agent copies of its audited consolidated and
consolidating, as applicable, year-end financial statements for and as of the
end of the fiscal year ended September 30, 2013, together with copies of its
unaudited consolidated and consolidating, as applicable, interim financial
statements for the fiscal year to date and as of the month ended May 31, 2014
(all such annual and interim statements being collectively referred to as the
“Statements”).  The Statements were compiled from the books and records
maintained by the Company’s management, are correct and complete and fairly
represent the consolidated financial condition of the Company and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year end audit adjustments.  Neither the Company nor any Subsidiary of the
Company has any liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the Statements or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Company or any Subsidiary of the Company which may
cause a Material Adverse Change.  Since September 30, 2013, no Material Adverse
Change has occurred.  Before and after giving effect to the Loans made by Lender
hereunder and under each Note, the Company is solvent.
 
5.6           Litigation.
 
There are no actions, suits, proceedings, or investigations pending or, to the
knowledge of the Company, threatened, against the Company or any Subsidiary of
the Company at law or in equity which individually or in the aggregate may
result in any Material Adverse Change.  Neither the Company nor any Subsidiary
of the Company is in violation of any order, writ, injunction, or decree of any
Official Body which may result in any Material Adverse Change.
 
5.7           Taxes.
 
All federal, state, local, and other tax returns required to have been filed
with respect to the Company and its Subsidiaries have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees,
assessments, and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments, or other governmental charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.
 

 
11

--------------------------------------------------------------------------------

 

5.8           Margin Stock.
 
No part of the proceeds of any Loan made by Lender has been or will be used,
whether directly or indirectly, for any purpose that has resulted or will result
in a violation of Regulation U or X of the Board of Governors of the Federal
Reserve System.
 
5.9           No Conflict; Etc.
 
The execution, delivery, or performance of any Loan Document by the Company will
not conflict with, constitute a default under or result in any breach of (a) the
terms and conditions of any certificate or articles of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement, or other Organizational
Documents of the Company or (b) any Law or any material agreement or instrument
to which the Company or any of its Subsidiaries is a party or by which it or any
of its Subsidiaries is bound or to which it is subject, or result in the
creation or enforcement of any Lien whatsoever upon any property (now or
hereafter acquired) of the Company or any of its Subsidiaries (other than Liens
granted under the Loan Documents).  There is no default under any such material
agreement (referred to above) and neither the Company nor any Subsidiary of the
Company is bound by any contractual obligation, or subject to any restriction in
any Organizational Document, or any requirement of Law which could result in a
Material Adverse Change.  No consent, approval, exemption, order, or
authorization of, or registration or filing with, any Official Body or any other
Person is required by any Law or any agreement or Organizational Document in
connection with the execution, delivery, or performance of any Loan
Document.  The proceeds of each Loan made by Lender shall be used for the
purposes set forth in the applicable Note and as permitted by applicable Law.
 
5.10           Full Disclosure; Application is True and Correct.
 
No Loan Document nor any other certificate, statement, agreement, or document
furnished to Agent or any Lending Party in connection with this Agreement or any
other Loan Document contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading.  The Company is not aware of any Material Adverse Change which has
not been disclosed in writing to Agent.  All representations and warranties set
forth in the New Borrower Application for Credit (Cooperatives) given at any
time and from time to time by the Company to Agent are and remain true and
correct, except to the extent corrected or supplemented by this Agreement and
the Schedules hereto.
 
5.11           Insurance.
 
(a)           The properties of the Company and of each of its Subsidiaries are
insured pursuant to policies and other bonds that are valid and in full force
and effect and that provide coverage meeting the requirements of Section 6.6.
 
(b)           The Company, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.6.
 
5.12           Environmental Matters.

 
(a)           The facilities and properties currently or formerly owned, leased
or operated by the Company (the “Properties”) do not contain any Hazardous
Materials attributable to the Company’s ownership, lease or operation of the
Properties in amounts or concentrations or stored or utilized which (i)
constitute or constituted a violation of Environmental Laws, or (ii) could
reasonably be expected to give rise to any Environmental Liability;
 

 
12

--------------------------------------------------------------------------------

 

(b)           The Company has not received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to their
activities at any of the Properties or the business operated by the Company (the
“Business”), or any prior business for which the Company has retained liability
under any Environmental Law;
 
(c)           Hazardous Materials have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability for the
Company, nor have any Hazardous Materials been generated, treated, stored or
disposed of by or on behalf of the Company at, on or under any of the Properties
in violation of Environmental Laws, or in a manner that could reasonably be
expected to give rise to, Environmental Liability; and
 
(d)           The Company and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws.
 
5.13           ERISA.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws.  The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
 
(b)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan for the applicable
plan year); (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
 
ARTICLE 6           Affirmative Covenants.
 
The Company covenants and agrees that until Payment In Full, the Company shall
be in compliance at all times with the following covenants:
 
6.1           Reporting Requirements.
 
The Company shall furnish or cause to be furnished to Agent:
 
(a)           Monthly Financial Statements.  As soon as available and in any
event within thirty (30) days after the end of each month, financial statements
of the Company and its Consolidated Subsidiaries, if any, consisting of a
consolidated and consolidating balance sheet as of the end of each such month
and related consolidated and consolidating statements of income for the month
then ended and the fiscal year through that date, and such other interim
statements as Agent may specifically request, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President, Chief Financial Officer, Controller or comparable Authorized
Officer of the Company as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.
 

 
13

--------------------------------------------------------------------------------

 

(b)           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Company,
financial statements of the Company and its Consolidated Subsidiaries, if any,
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
income and cash flows for the fiscal year then ended and all notes and schedules
relating thereto, all prepared in accordance with GAAP and in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and audited by independent certified public
accountants of nationally-recognized or industry-accepted standing and otherwise
satisfactory to Agent.  The certificate or report of accountants shall be free
of qualifications (other than any consistency qualification that may result from
a change in the method used to prepare the financial statements as to which such
accountants concur), shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement, or duty of the Company under
any of the Loan Documents and shall otherwise be satisfactory to Agent.
 
(c)           Certificate of the Company.  Together with each set of financial
statements furnished to Agent pursuant to clauses (a) and (b) directly above, a
certificate of the Company, substantially in the form of Exhibit C hereto and
otherwise in form and content acceptable to Agent, signed by an Authorized
Officer (i) setting forth calculations showing compliance with each of the
financial covenants set forth in Article 8 as of the end of the period for which
such statements are being furnished and (ii) certifying that no Event of Default
or Default has occurred during the period covered by such financial statements
or, if an Event of Default or Default has occurred, a description thereof and
all actions taken or to be taken to remedy same (a “Compliance Certificate”).
 
(d)           Notices.
 
(i)           Material Adverse Change; Default.  Promptly after any officer of
the Company has learned of the occurrence of a Material Adverse Change or an
Event of Default or Default, notice of such Material Adverse Change or Event of
Default or Default and the action which the Company proposes to take with
respect thereto.
 
(ii)           Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, proceedings, or investigations before or by any Official
Body or any other Person against the Company or any Subsidiary of the Company
which relates to any Collateral or which, if adversely determined, could
constitute an Event of Default, Default, or Material Adverse Change.
 
(iii)           Environmental Litigation, Etc.  Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
Environmental Laws, or which seeks penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Environmental Laws, or
which claim personal injury or property damage to any person as a result of
Hazardous Materials.
 
(iv)           Erroneous Financial Information.  Immediately in the event that
the Company or its accountants conclude or advise that any previously issued
financial statement, audit report, or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice of the same.
 
(v)           Ethanol or Distillers Grain Marketers.  Promptly after the
occurrence thereof, notice of (A) any change in the marketers used by the
Company for ethanol or distillers grain and (B) the entry into any agreement or
other contract, or any amendment, restatement or other modification
 

 
14

--------------------------------------------------------------------------------

 

thereof, by the Company related to the marketing of ethanol or distillers grain,
together with a duly executed copy thereof.
 
(vi)           ERISA Event.  Immediately upon the occurrence of any ERISA Event,
notice of the same.
 
(vii)           Other Reports.  Promptly upon their becoming available to the
Company (but in any event within the time period (if any) specified therefor
below), and each in form and substance satisfactory to Agent:
 
(1)           Management Letters.  Any reports including management letters
submitted to the Company by independent accountants in connection with any
annual, interim, or special audit, to be supplied not later than 30 days after
receipt by the Company thereof; and
 
(2)           SEC Reports; Shareholder Communications.  To the extent the
Company is or becomes an SEC reporting company, reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Company with the Securities and Exchange Commission
to be supplied not later than 30 days after the date of such filing; and
 
(3)           Other Information.  Such other reports and information as Agent
may from time to time reasonably request.
 
6.2           Lender Equity; Patronage; Statutory Lien.
 
(a)           Lender Equity.  So long as Lender is a lender hereunder, the
Company will acquire equity in Lender in such amounts and at such times as
Lender may require in accordance with Lender’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
the Company may be required to purchase in Lender in connection with the Loans
and other financial accommodations made hereunder by Lender may not exceed the
maximum amount permitted by the Bylaws and the Capital Plan at the time this
Agreement is entered into.  The Company acknowledges receipt of a copy of
(i) Lender’s most recent annual report, and if more recent, Lender’s latest
quarterly report, (ii) Lender’s Notice to Prospective Stockholders, and
(iii) Lender’s Bylaws and Capital Plan, which describe the nature of all of the
Company’s stock and other equities in Lender acquired by the Company in
connection with its patronage loans from Lender (the “Lender Equities”) as well
as Lender’s capitalization requirements, and agrees to be bound by the terms
thereof.
 
(b)           Patronage.  The Company acknowledges that Lender’s Bylaws and
Capital Plan (as each may be amended from time to time) shall govern (x) the
rights and obligations of the parties with respect to the Lender Equities and
any patronage refunds or other distributions made on account thereof or on
account of the Company’s patronage with Lender, (y) the Company’s eligibility
for patronage distributions from Lender (in the form of Lender Equities and
cash) and (z) patronage distributions, if any, in the event of a sale by Lender
of a participation interest in the Loans and other financial accommodations made
hereunder.  Lender reserves the right to assign or sell participations on a
non-patronage basis in all or any part of its commitments or outstanding Loans
and other financial accommodations made hereunder.
 
(c)           Statutory Lien.  The Company acknowledges that Lender has a
statutory first Lien pursuant to the Farm Credit Act of 1971, as amended from
time to time, on all Lender Equities that the Company may now own or hereafter
acquire, which statutory Lien shall secure the Obligations due to Lender and be
for Lender’s sole and exclusive benefit.  The Lender Equities shall not
constitute security
 

 
15

--------------------------------------------------------------------------------

 

for obligations due to any other lender or participant hereunder (other than a
Subsidiary or Affiliate of Lender).  To the extent that any of the Loan
Documents creates a Lien on the Lender Equities or on patronage accrued by
Lender for the account of the Company (including, in each case, proceeds
thereof), such Lien shall be for Lender’s sole and exclusive benefit and shall
not be subject to sharing with any other lender or participant hereunder (other
than a Subsidiary or Affiliate of Lender to the extent any Obligations are owing
by the Company to any of them).  Neither the Lender Equities nor any accrued
patronage shall be offset against the Obligations except that, in the event of
an Event of Default, Lender may elect to apply the cash portion of any patronage
distribution or retirement of Lender Equities to amounts due to Lender under
this Agreement.  The Company acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the
Company.  Lender shall have no obligation to retire the Lender Equities upon any
Event of Default, Default, or any other breach or default by the Company, or at
any other time, either for application to the Obligations or otherwise.
 
6.3           Collateral Security.
 
Payment and performance of the Obligations shall be secured by first priority
perfected Liens on all personal property of the Company (the “Personal Property
Collateral”) and by a first priority recorded Lien on the fee estate of the
Company in the real property and improvements described in Annex B to this
Agreement (the “Real Property Collateral”), in each case, whether now owned or
hereafter acquired (the Personal Property Collateral and the Real Property
Collateral are collectively referred to as the “Collateral”), subject only to
Permitted Liens or other exceptions approved in writing by Agent.  Prior to or
substantially contemporaneously with the date of this Agreement and at such
other times as Agent may request (including each time the Company acquires any
real property or any personal property not already subject to the Lien required
herein), the Company shall execute and deliver to Agent such security
agreements, pledge agreements, assignments, mortgages, deeds of trust, and other
documents and agreements requested by Agent for the purpose of creating,
perfecting, and maintaining a perfected Lien on the Collateral, subject only to
Permitted Liens or other exceptions approved in writing by Agent.  The Company
hereby authorizes Agent to file such Uniform Commercial Code financing
statements as Agent reasonably determines are necessary or advisable to perfect
the security interests in and Liens on the Collateral.
 
6.4           Preservation of Existence; Eligibility to Borrow; Etc.
 
Except as expressly permitted by Section 7.5 or Section 7.6, the Company shall,
and shall cause each of its Subsidiaries to, (a) maintain its legal existence in
the form in which it exists as of the date of this Agreement in its jurisdiction
of organization, and its qualification and good standing in each jurisdiction
where such qualification is required; and (b) obtain and maintain all licenses,
certificates, permits, authorizations, approvals, and the like which are
material to the conduct of its business or required by Law.  The Company shall,
at all times, be an entity eligible to borrow from Lender and shall comply in
all material respects with the provisions of its Organizational Documents and
any patron or member investment program it may have.
 
6.5           Payment of Liabilities; Including Taxes; Etc.
 
The Company shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
Taxes, assessments, and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that any such liabilities are being contested in good faith
and by appropriate and lawful proceedings diligently conducted and for which
such reserve or other appropriate provisions, if any, as shall be required by
GAAP shall have been made and provided further that such proceedings shall
operate to stay levy and execution on any Collateral.
 
6.6           Maintenance of Insurance.
 
(a) The Company shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are
 

 
 
16

--------------------------------------------------------------------------------

 



 
commonly insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by Agent. Such insurance policies shall contain additional insured,
mortgagee and lender loss payable special endorsements in form and substance
satisfactory to Agent naming Agent, on behalf of the Lending Parties, additional
insured, mortgagee and lender loss payee, as applicable, and providing Agent
with notice of cancellation acceptable to Agent.
 
(b)           The Company shall, to the extent required under the Flood Laws,
obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise reasonably
satisfactory to Agent.  If the Company fails to obtain and maintain, at any
time, such flood insurance, Agent may, in its sole discretion, obtain such flood
insurance on behalf of the Company on such Collateral at the Company’s cost and
expense.
 
6.7           Maintenance of Properties.
 
The Company shall, and shall cause each of its Subsidiaries to, maintain in good
repair, working order, and condition (ordinary wear and tear excepted), all of
those properties (regardless whether owned or leased) useful or necessary to its
business.
 
6.8           Visitation and Inspection Rights.
 
The Company shall, and shall cause each of its Subsidiaries to, permit any of
the officers or authorized employees or representatives of Agent to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances, and accounts with its
officers, employees, directors, and accountants, all in such detail and at such
times and as often as Agent may reasonably request, provided that until the
occurrence of an Event of Default or Default, Agent shall provide the Company
with reasonable notice prior to any visit or inspection.  The Company will
permit Agent or its agents to conduct on an annual basis a review of the
Collateral, and the Company shall pay to Agent a reasonable collateral
inspection fee designated by Agent and reimburse Agent for all reasonable costs
and expenses incurred by Agent in connection therewith.  Upon the occurrence of
an Event of Default or Default, Agent and its agents may conduct such collateral
inspection reviews at any time and from time to time and the Company shall owe
such collateral inspection fee and reimbursement obligation to Agent in
connection with each such collateral inspection.
 
6.9           Keeping of Records and Books of Account.
 
The Company shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account in accordance with GAAP and as otherwise
required by applicable Law, and in which full, true and correct entries shall be
made.
 
6.10           Compliance with Laws; Use of Proceeds.
 
The Company shall, and shall cause each of its Subsidiaries and all Persons
occupying or present on its or their property, to, comply with all applicable
Laws, including all Environmental Laws, in all material respects.  The Company
shall, and shall cause each of its Subsidiaries to, use the proceeds of the
Loans only for the purposes set forth in the applicable Note and as permitted by
applicable Law.
 
6.11           Updates to Schedules.
 
Should any of the information or disclosures provided on any of the Schedules
hereto become outdated or incorrect in any material respect, the Company shall
promptly provide Agent in writing with such revisions or updates to such
Schedule as may be necessary or appropriate to update or correct the same.  No
Schedule shall be deemed to have been amended, modified, or superseded by any
such correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until Agent, in its sole and absolute
discretion, shall have accepted in writing such
 

 
17

--------------------------------------------------------------------------------

 

revisions or updates to such Schedule; provided, however, that the Company may
update Schedule 5.2 without any approval by Agent in connection with any
liquidation, disposition, formation, merger, or acquisition of a Subsidiary
permitted under this Agreement.
 
6.12           Additional Items.
 
The Company shall provide Agent with each of the following (which, in the case
of instruments and documents, must (unless otherwise stated below) be originals,
duly executed, and in form and substance satisfactory to Agent), on or before
the date indicated:
 
(a)           The Title Policy, on or before December 1, 2014;
 
(b)           An executed collateral assignment, subordination agreement or
other similar agreement from the Persons party to any agreement with the Company
set forth on the attached Schedule 6.12(b), on or before September 1, 2014;
 
(c)           A control agreement in respect of each Brokerage Account
maintained by the Company, in each case properly executed on behalf of each of
the parties thereto, on or before September 1, 2014; and
 
(d)           Payment of all fees and expenses of Agent and the Lending Parties,
if any, as required by this Agreement or any other Loan Document, on or before
December 1, 2014.
 
6.13           Collateral Assignment of Anticipated Agreement.
 
The Company anticipates that it may, prior to September 1, 2014, enter into an
ethanol purchase or other similar agreement with respect to the marketing of
ethanol produced by the Company.  The Company shall provide written notice to
Agent promptly upon execution of any such agreement and cause a collateral
assignment of any such agreement, in form and substance satisfactory to Agent,
to be executed in favor of Agent, for the benefit of the Lending Parties, within
thirty (30) days after execution of any such agreement.
 
6.14           Further Assurances.
 
The Company shall from time to time, at its expense, do such other acts and
things as Agent in its sole discretion may deem necessary or advisable from time
to time in order to more fully carry out the provisions and purpose of this
Agreement and the other Loan Documents including, but not limited to, execution
and delivery of collateral assignments, subordination agreements, control
agreements and other similar agreements.
 
ARTICLE 7                      Negative Covenants.
 
The Company covenants and agrees that until Payment In Full, the Company shall
be in compliance at all times with the following covenants:
 
7.1           Indebtedness.
 
The Company shall not, and shall not permit any Subsidiary to, at any time
create, incur, assume or suffer to exist any Indebtedness, except for the
following referred to as “Permitted Indebtedness”:
 
(a)           Indebtedness of the Company under the Loan Documents;
 
(b)           Any Interest Rate Hedge utilized solely for hedging interest rate
risks (and not in any event for speculative purposes) provided by any Lending
Party;
 
(c)           Other Indebtedness of the Company not otherwise permitted under
this Section 7.1 in an aggregate principal amount outstanding at any time not to
exceed $1,000,000 (less the current balance of the Indebtedness of the Company
set forth on the attached Schedule 7.1(e));
 
(d) Subordinated Debt; and

 
18

--------------------------------------------------------------------------------

 

 
(e)           Existing Indebtedness of the Company set forth on the attached
Schedule 7.1(e).
 
7.2           Liens.
 
The Company shall not, and shall not permit any Subsidiary to, at any time
create, incur, assume, or suffer to exist any Liens on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except for the following referred to collectively as
“Permitted Liens”:
 
(a)           Liens for Taxes incurred that are not yet due and payable and for
which adequate reserves have been established;
 
(b)           Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs, and good-faith pledges or deposits made in
the ordinary course of business to secure performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business, and Liens of a collecting bank
arising in the ordinary course of business under Section 4-210 of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;
 
(c)           Liens of mechanics, material suppliers, warehouses, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in default
and for which adequate reserves have been established;
 
(d)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
 
(e)           Liens in favor of Agent for the benefit of the Lending Parties or
any of their Affiliates securing any of the Obligations;
 
(f)           Liens securing the Indebtedness permitted under Section 7.1(c);
 
(g)           Lender’s statutory Lien in the Lender Equities;
 
(h)           Liens, claims, or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits (y) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(z) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of the Company to perform its
Obligations hereunder or under the other Loan Documents; and
 
(i)           Existing Liens set forth on the attached Schedule 7.2(j).
 
7.3           Guaranties.  The Company shall not, and shall not permit any
Subsidiary to, at any time, directly or indirectly, become or be liable in
respect of any obligation guarantying or in effect guarantying any liability or
obligation of any other Person in any manner, whether directly or indirectly,
including any agreement to indemnify or hold harmless any other Person, any
performance bond or other suretyship
 

 
19

--------------------------------------------------------------------------------

 

arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business, or assume, guaranty, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person.
 
7.4           Loans and Investments.
 
The Company shall not, and shall not permit any Subsidiary to, at any time make
or suffer to exist any investments or capital contributions in, or other
transfers of assets to, or loans, advances or other extensions of credit to any
other Person, except: (a) trade credit extended on usual and customary terms in
the ordinary course of business; (b) advance payments or deposits against
purchases made in the ordinary course of business; (c) direct obligations of the
United States of America; (d) temporary advances to employees to meet expenses
incurred in the ordinary course of business; and (e) the Lender Equities and any
other stock or securities of, or investments in, Lender or its investment
services or programs.
 
7.5           Liquidations; Mergers; Consolidations; Acquisitions.
 
The Company shall not, and shall not permit any Subsidiary to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or a material
portion of the assets or capital stock of any other Person.
 
7.6           Dispositions of Assets or Subsidiaries.
 
The Company shall not, and shall not permit any Subsidiary to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary), except for transactions in
the ordinary course of business.
 
7.7           Dividends and Related Distributions / Payments on Certain
Indebtedness.
 


 
(a)              The Company shall not, and shall not permit any of its
Subsidiaries to, make or pay, or agree to become or remain liable to make or
pay, (i) any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares of
capital stock, partnership interests or limited liability company interests or
on account of the purchase, redemption, retirement or acquisition of its shares
of capital stock (or warrants, options or rights therefor), partnership
interests or limited liability company interests or (ii) any principal or
interest payment of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of the Subordinated Debt, except (A)
dividends or other distributions payable by the Company to its members holding
limited liability company interests with respect to any fiscal year of the
Company and/or (B) principal and interest payments payable by the Company on
account of or in respect of the Subordinated Debt with respect to any fiscal
year of the Company; provided, that (x) the aggregate amount of such payments
with respect to any fiscal year of the Company does not exceed 60% of the net
income of the Company for such fiscal year, (y) the Company has delivered its
audited financial statements for such fiscal year to Agent in accordance with
Section 6.1(b) and (z) no Event of Default or Default has occurred or would
result therefrom.
 
(b)           Notwithstanding the restrictions set forth in Section 7.7 (a), the
Company and its Subsidiaries shall be permitted to make or pay principal and
interest payments on account of or in respect of the Subordinated Debt;
provided, that (i) the Company has delivered its audited financial statements
for the most recently-completed fiscal year to Agent in accordance with Section
6.1(b), (ii) no Event of Default or Default has occurred or would result
therefrom (on a pro-forma basis after giving effect to any principal or interest
payments proposed to be made pursuant to this Section 7.7(b)), (iii) the net
income of the Company was $1 or more for the most recently-completed fiscal
year, (iv) the
 

 
20

--------------------------------------------------------------------------------

 

Company reasonably projects that the net income of the Company will be $1 or
more for the then-current fiscal year and (v) the Working Capital of the Company
was $30,000,000 or more as of the last day of the most recently-reported fiscal
year, is $30,000,000 or more as of the time any principal or interest payments
are proposed to be made pursuant to this Section 7.7(b) and will be $30,000,000
or more immediately after any principal or interest payments are actually made
pursuant to this Section 7.7(b).
 
7.8           Affiliate Transactions.
 
The Company shall not, and shall not permit any Subsidiary to, enter into or
carry out any transaction with any Affiliate unless such transaction is entered
into in the ordinary course of business upon fair and reasonable arm’s-length
terms and conditions and is in accordance with all applicable Law.
 
7.9           Subsidiaries; Partnerships; and Joint Ventures.
 
The Company shall not, and shall not permit any Subsidiary to, own or create
directly or indirectly any domestic Subsidiary.  Without the prior written
consent of Agent, the Company shall not become or agree to become a party to a
joint venture and the Company shall not own any Subsidiary organized under the
laws of a foreign nation or political subdivision thereof.
 
7.10           Continuation of or Change in Business.
 
The Company shall not, and shall not permit any of its Subsidiaries to, engage
in any business other than the business substantially as conducted and operated
by the Company or any Subsidiary of the Company on the date hereof or as
presently proposed to be conducted.
 
7.11           Fiscal Year.
 
The Company shall not, and shall not permit any Subsidiary of the Company to,
change its fiscal year from that which is in effect on the date hereof.
 
7.12           Issuance of Stock.
 
The Company shall not, and shall not permit any of its Subsidiaries to, issue
any additional membership interests or shares of its capital stock or any
options, warrants or other rights in respect thereof except as may be required
by Law or its Organizational Documents as in effect as of the date of this
Agreement.
 
7.13           Changes in Organizational Documents or Risk Management Policy of
the Company.
 
The Company shall not, and shall not permit any of its Subsidiaries to, amend in
any respect its Organizational Documents or the Risk Management Policy of the
Company without providing at least thirty (30) calendar days’ prior written
notice to Agent (together with copies of any such proposed amendments) and, in
the event such change would be adverse to any Lending Party as determined in
Agent’s sole discretion, obtaining the prior written consent of Agent on behalf
of the Lending Parties.  The Company shall take such actions as Agent may
reasonably request to protect the Lien of Agent, for the benefit of the Lending
Parties, in the Collateral or otherwise to protect the interests of the Lending
Parties as a lender hereunder, as a result in either case of any change in an
Organizational Document or the Risk Management Policy of the Company.
 
7.14           Anti-Terrorism Laws.
 
Neither the Company nor any Subsidiary shall be (a) a Person with whom any
Lending Party is restricted from doing business under Executive Order No. 13224
or any other Anti-Terrorism Law, (b) engaged in any business involved in making
or receiving any contribution of funds, goods or services to or for the benefit
of such a Person or in any transaction that evades or avoids, or has the purpose
of evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(c) otherwise in violation of any Anti-Terrorism Law.  The Company shall provide
to Agent any certifications or information that Agent requests to confirm
compliance by the Company and its Subsidiaries with any Anti-Terrorism Law.

 
21

--------------------------------------------------------------------------------

 

 
7.15           Operating Leases.
 
The Company and its Subsidiaries shall not make any payments in any fiscal year
on account of Operating Leases exceeding $750,000 in the aggregate (other than
payments pursuant to leases for rail cars).  The Company and its Subsidiaries
shall not enter into or otherwise become a party to any Operating Leases for
rail cars which provide for a remaining lease term (whether initially or through
extension) of over 60 months (other than Operating Leases for up to 625 rail
cars).
 
7.16           Repurchase Agreements.
 
The Company shall not, and it shall not cause or permit any Subsidiary to, enter
into or be a party to any Repurchase Agreement.
 
ARTICLE 8                      Financial Covenants.
 
8.1           Working Capital.
 
The Company will maintain the Working Capital of the Consolidated Group at not
less than: (a) $30,000,000 on the Closing Date (provided, that compliance
therewith shall be determined based upon the Compliance Certificate and pro
forma balance sheet delivered to Agent in accordance with Section 4.1(a)(xv));
and (b) $20,000,000 at all times after the Closing Date, measured as of the last
day of each calendar month.
 
8.2           Local Net Worth.
 
  The Company will maintain the Local Net Worth of the Consolidated Group at not
less than $75,000,000, commencing on the Closing Date and continuing at all
times thereafter, measured as of the last day of each calendar month.
 
8.3           Debt Service Coverage Ratio.
 
  The Company will not permit the Debt Service Coverage Ratio of the
Consolidated Group to be less than 1.50 to 1.00, measured as of the last day of
each fiscal year of the Company.
 
ARTICLE 9                      Default.
 
9.1           Events of Default.
 
An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary, or effected by operation of Law) (each an “Event of
Default”):
 
(a)           Payments Under Loan Documents.  The Company shall fail to pay any
principal, interest, fee, or other amount owing hereunder or under any other
Loan Document when due, whether by acceleration or otherwise, or should fail to
purchase the Lender Equities as and when required by Lender’s Bylaws and Capital
Plan or those of its parent association.
 
(b)           Breach of Representation or Warranty.  Any representation or
warranty made or deemed made at any time by the Company herein or in any other
Loan Document shall be  false or misleading in any material respect as of the
time it was made or deemed made.
 
(c)           Breach of Negative Covenants or Certain Affirmative
Covenants.  The Company shall default in the observance or performance of
Article 7, Article 8, Sections 6.2, 6.8 or 6.10 or any other covenant pertaining
to compliance with Laws or use of proceeds.
 
(d)           Breach of Other Covenants.  The Company shall default in the
observance or performance of any other covenant, condition, or provision hereof
or of any other Loan Document or of any other agreement or instrument between
the Company and any Lending Party or any Affiliate of any Lending Party, and
such default shall remain unremedied after the expiration of the applicable
grace period or, if there is no such applicable grace period, for a period of
five (5) Business Days.
 

 
22

--------------------------------------------------------------------------------

 

 
(e)           Defaults in Indebtedness to Other Lenders.  A default or event of
default shall occur at any time under the terms of any other Indebtedness under
which the Company or any Subsidiary of the Company may be obligated (including
as a borrower or guarantor), and such breach, default, or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration, or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been exercised or waived) or the termination of any commitment
to lend.
 
(f)           Final Judgments or Orders.  Any final judgments or orders for the
payment of money shall be entered against the Company by a court having
jurisdiction in the premises, in an aggregate amount in excess of $250,000,
which judgment is not discharged, vacated, bonded, or stayed pending appeal
within thirty (30) days after the entry of such final judgment; or the Company’s
or any of its Subsidiaries’ assets valued in an aggregate amount in excess of
$250,000 are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors.
 
(g)           Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid, and binding agreements enforceable against the Company
or shall in any way be terminated (except in accordance with its terms) or
become or be declared ineffective or inoperative or Agent, on behalf of the
Lending Parties, fails to have an enforceable first priority Lien (subject only
to Permitted Liens) on or security interest in any Collateral given as security
for any of the Obligations.
 
(h)           Uninsured Losses.  There shall occur any uninsured damage to or
loss, theft, or destruction of any Collateral for any of the Obligations valued
in an aggregate amount in excess of $250,000; unless, within ten (10) Business
Days of such damage, loss, theft or destruction, the Company deposits with Agent
such amount as Agent, in its sole discretion, determines is necessary to correct
or remedy the damage, loss, theft or destruction.
 
(i)           Events Relating to Plans and Benefit Arrangements.  (i) An ERISA
Event occurs with respect to a Plan or Multiemployer Plan which has resulted or
could reasonably be expected to result in liability of the Company under Title
IV of ERISA to the Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $500,000, or (ii) the Company or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $500,000.
 
(j)           Change of Control.  There shall occur any Change of Control with
respect to the Company.
 
(k)           Material Adverse Change.  There shall occur any Material Adverse
Change with respect to the Company.
 
(l)           Relief Proceedings.  (i) Any proceeding seeking a decree or order
for relief in respect of the Company or any Subsidiary of the Company in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of the Company or any Subsidiary
of the Company for any material part of its property, or for the winding-up or
liquidation of its affairs, or an assignment for the benefit of its creditors
(each a “Relief Proceeding”) shall have been instituted against the Company or
any Subsidiary of the Company and, in the case of any involuntary proceeding,
such Relief Proceeding shall remain undismissed or unstayed and in effect for a
period of sixty (60) consecutive days, or such court shall enter a decree or
order granting
 

 
23

--------------------------------------------------------------------------------

 

any of the relief sought in such Relief Proceeding, (ii) the Company or any
Subsidiary of the Company institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) the Company or any Subsidiary of the Company ceases
to be solvent or admits in writing its inability to pay its debts as they come
due or fails to pay its debts as they come due.
 
9.2           Remedies.
 
(a)           Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under
Sections 9.1(a) through 9.1(j) shall occur and be continuing, Lender: (i) shall
be under no further obligation to extend credit hereunder or under any Note, and
may discontinue doing so at any time without prior notice to the Company or
other limitation; and (ii) may, in addition to any remedies allowed by any other
Loan Document or Law, (A) by written notice to the Company (which may be
provided by Agent), declare the unpaid principal amount of the Obligations then
outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations and Indebtedness of the Company to Lender and Cash Management
Provider hereunder to be forthwith due and payable, and the same shall thereupon
become and be immediately due and payable to Lender and Cash Management
Provider, as applicable, without presentment, demand, protest, or any other
notice of any kind, all of which are hereby expressly waived; and (B) require
the Company to, and the Company shall thereupon, deposit in a
non-interest-bearing account with or as directed by Agent, as cash collateral
for its Obligations, an amount equal to such Obligations, and the Company hereby
pledges to Agent, for the benefit of the Lending Parties, and grants to Agent,
for the benefit of the Lending Parties, a security interest in, all such cash as
security for such Obligations and the Company shall agree to do all things as
reasonably requested by Agent in order to provide Agent, for the benefit of the
Lending Parties, with a first priority security interest in such deposit
account, including allowing the deposit to be in the name of Agent.
 
(b)           Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event
of Default specified under Section 9.1(l) shall occur, Lender shall be under no
further obligations to extend credit hereunder or under any other Loan Document
and the unpaid principal amount of the Obligations then outstanding and all
interest accrued thereon, any unpaid fees and all other Obligations and
Indebtedness of the Company to Lender and Cash Management Provider hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived.
 
(c)           Set-off.  If an Event of Default shall have occurred and be
continuing, Agent is hereby authorized at any time to the fullest extent
permitted by applicable Law, to set off and apply any and all funds (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by any
Lending Party or any Affiliate of any Lending Party to or for the credit or the
account of the Company against any and all of the Obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to such
Lending Party or such Affiliate.  The rights of the Lending Parties and their
Affiliates under this Section 9.2(c) are in addition to other rights and
remedies (including other rights of setoff) that the Lending Parties or their
Affiliates may have.  Agent agrees to notify the Company promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
(d) Application of Proceeds. From and after the date on which Agent has taken
any action pursuant to this Section 9.2 and automatically following an
acceleration under Section 9.2(b), and until Payment in Full, any and all
proceeds received by Agent from any sale or other disposition of any Collateral
for any of the Obligations, or any part thereof, or the exercise of any other
remedy by Agent, shall be applied as set forth in Section 10.12, to the extent
permitted by applicable law.
 

 
24

--------------------------------------------------------------------------------

 

 
ARTICLE 10           Agent.
 
10.1           Appointment, Powers and Immunities of Agent.
 
The Lending Parties hereby appoint and authorize Agent to act as their agent
under the Loan Documents with such powers as are specifically delegated to Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto.  Agent shall, on behalf of the Lending Parties,
perform all of the loan servicing duties under the Loan Documents.  Agent shall
have no duties or responsibilities except those expressly set forth in this
Agreement and the Loan Documents, and shall not be a trustee or fiduciary for
the Lending Parties regardless of whether a Default or Event of Default has
occurred and is continuing.  Agent shall administer its duties and
responsibilities in accordance with its customary practices and procedures with
respect to similar loans for its own account.  Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  Subject
to the preceding sentence, neither Agent nor any of its respective directors,
officers, employees or agents (each, a “Related Party” and collectively, the
“Related Parties”) shall be liable or responsible for any action taken or
omitted to be taken by it or them hereunder or under the Loan Documents or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order; provided that in no event shall Agent or any Related
Party be liable for any action taken or omitted to be taken by it with the
consent or at the request of a Lending Party.  The Company shall pay any fee(s)
with respect to Agent’s services hereunder.  The Company acknowledges the
appointment of Agent and agrees that the provisions of this ARTICLE 10 are
solely for the benefit of the Lending Parties and the Related Parties, and that
the Company shall not have rights under this ARTICLE 10, including as a third
party beneficiary.
 
10.2           Reliance by Agent.
 
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, facsimile, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper person or persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by Agent.
 
10.3           Defaults.
 
Agent shall not be deemed to have knowledge of the occurrence of a Default or
Event of Default unless Agent has received notice from a Lending Party or the
Company specifying such Default or Event of Default and stating that such notice
is a “Notice of Default.”  In the event that Agent receives such a Notice of
Default from the Company, Agent shall give prompt notice thereof to the Lending
Parties.  Agent shall take such action with respect to such Default or Event of
Default which is continuing as determined by the Lending Parties.  Agent shall
not be required to take any action which it or its counsel determines to be
contrary to Law or any Loan Document, or that would expose Agent to liability.
 
10.4           Indemnification of Agent.
 
The Lending Parties agree to indemnify Agent and each Related Party for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever
(including reasonable attorneys’ fees) which may be imposed on, incurred by or
asserted against Agent or such Related Party in any way relating to or arising
out of Loan Documents, or any other documents contemplated by or referred to
therein, or the transactions contemplated hereby or thereby (including, without
limitation, the costs and expenses which the Company is obligated to pay under
the Loan Documents) or under the applicable provisions of any of the Loan
Documents or the enforcement of any of the terms hereof or thereof or of any
such other documents or instruments; provided that the Lending Parties shall not
be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of Agent or a Related Party as determined by a
court of competent jurisdiction in a final, nonappealable order. This indemnity
shall be a continuing indemnity, contemplates all liabilities, losses, costs and
expenses related
 

 
25

--------------------------------------------------------------------------------

 

to the execution, delivery and performance of this Agreement and the Loan
Documents, and shall survive the satisfaction and payment of the Company’s
obligations under the Loan Documents and the termination of this Agreement.
 
10.5           Non-Reliance on Agent.
 
Lender agrees that it has, independently and without reliance on Agent, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Company and the decision to enter into this Agreement
and either originate the Loans or purchase a participation in the Loan Documents
and that it will, independently and without reliance upon Agent, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement and the other Loan Documents.  Except as explicitly
provided in the Loan Documents, none of Agent, Cash Management Provider nor any
Related Party shall be responsible to Lender for, nor shall it have any duty to
ascertain, inquire into or verify (a) any recitals, reports, statements,
representations or warranties made in connection with this Agreement or the
other Loan Documents, (b) the contents of any certificate, report, instrument or
other document referred to, provided for or delivered under or in connection
with this Agreement or the other Loan Documents, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement or the other Loan Documents or the occurrence of any
Default or Event of Default or the failure of the Company to perform any of its
obligations hereunder or thereunder, (d) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any document or instrument referred to or provided for herein or
therein or (e) the creation, attachment, perfection or priority of any security
interests or other liens purported to be granted to Lender pursuant to the Loan
Documents. Except as explicitly provided in the Loan Documents, Agent shall not
be required to file this Agreement, any other Loan Document or any document or
instrument referred to herein or therein, or record or give notice of this
Agreement or any other Loan Document or any document or instrument referred to
herein or therein, to anyone.  Lender acknowledges and agrees that Agent only
has the duties and responsibilities explicitly set forth herein and in the other
Loan Documents.
 
10.6           Failure of Agent to Act.
 
Except for action expressly required of Agent hereunder, Agent shall in all
cases be fully justified in failing or refusing to act hereunder unless it shall
have received further assurances (which may include cash collateral) of the
indemnification obligations under Section 10.4 in respect of any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.
 
10.7           Resignation of Agent.
 
Subject to the appointment and acceptance of a successor Agent, as provided
below, Agent may resign at any time by giving written notice thereof to the
Lending Parties and the Company.  Upon any such resignation, the Lending Parties
shall have the right to appoint a successor Agent, which must be located in the
United States of America.  If no successor Agent shall have been so appointed
and shall have accepted such appointment within thirty (30) days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
on behalf of the Lending Parties, appoint a successor agent which must be
located in the United States of America.  The Lending Parties or the retiring
Agent, as the case may be, shall upon the appointment of a successor agent
promptly so notify the Company.  Upon the acceptance of any appointment as Agent
hereunder by a successor agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder, except for any liability arising from gross negligence or
willful misconduct prior to such discharge as determined by a court of competent
jurisdiction in a final, nonappealable order. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Agreement shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Agent.
 

 
26

--------------------------------------------------------------------------------

 

 
10.8           Amendments Concerning Agency Function.
 
Agent shall not be bound by any waiver, amendment, supplement or modification of
this Agreement or the other Loan Documents which affects its duties hereunder or
thereunder unless it shall have given its prior consent thereto.
 
10.9           Liability of Agent.
 
Agent shall not have any liabilities or responsibilities to the Company on
account of the failure of a Lending Party to perform its obligations hereunder
or to a Lending Party on account of the failure of the Company to perform its
obligations hereunder or under the other Loan Documents.
 
10.10           Transfer of Agency Function.
 
Without the consent of the Company or the Lending Parties, Agent may at any time
or from time to time transfer its functions as Agent hereunder to any of its
offices located in the United States of America, provided that Agent shall
promptly notify the Company and the Lending Parties.
 
10.11           Non-Receipt of Funds by Agent.
 
(a)           Unless Agent shall have received notice from Lender prior to the
date on which Lender is to provide funds to Agent for an advance to be made by
Lender that Lender will not make available to Agent such funds, Agent may assume
that Lender has made such funds available to Agent on the date of such advance
in accordance with the terms of this Agreement and the other Loan Documents and
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make available to the Company on such date a corresponding
amount.  If and to the extent Lender shall not have made such funds available to
Agent, Lender agrees to repay Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Company until the date such amount is repaid to Agent, at
the customary rate set by Agent for the correction of errors among banks for
three (3) Business Days and thereafter at the Quoted Rate.  If Lender shall
repay to Agent such corresponding amount, such amount so repaid shall constitute
Lender’s advance for purposes of this Agreement and the other Loan
Documents.  If Lender does not pay such corresponding amount forthwith upon
Agent’s demand therefor, Agent shall promptly notify the Company, and the
Company shall immediately pay such corresponding amount to Agent with the
interest thereon, for each day from the date such amount is made available to
the Company until the date such amount is repaid to Agent, at the rate of
interest applicable at the time to such proposed advance.
 
(b)           Unless Agent shall have received notice from the Company prior to
the date on which any payment is due hereunder that the Company will not make
such payment in full, Agent may assume that the Company has made such payment in
full to Agent on such date and Agent in its sole discretion may, but shall not
be obligated to, in reliance upon such assumption, cause to be distributed to
Lender on such due date an amount equal to the amount then due Lender.  If and
to the extent the Company shall not have so made such payment in full to Agent,
Lender shall repay to Agent forthwith on demand such amount distributed to
Lender together with interest thereon, for each day from the date such amount is
distributed to Lender until the date Lender repays such amount to Agent at the
customary rate set by Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Quoted Rate.
 
10.12           Security Interests.
 
The Lending Parties and Agent each agree that the security interests granted by
the Company to Agent, on behalf of the Lending Parties under all security
agreements, pledge agreements, assignments, mortgages, deeds of trust, and other
documents and agreements granting security interests, among the Company, as
Grantor, and Agent, for the benefit of the Lending Parties, to secure the
obligations or indebtedness of the Company to the Lending Parties, shall secure
the Lending Parties on a pari passu and pro rata basis. After the occurrence of
an Event of Default, any amounts collected on the Collateral or payments
received under the Loan Documents shall be applied first, to the
 

 
27

--------------------------------------------------------------------------------

 

payment of all reasonable out-of-pocket costs and expenses incurred by the
Lending Parties and Agent in enforcing its or their rights against the Company;
second, to the payment of any fees owed to the Lending Parties and Agent; third,
to the payment of all accrued and unpaid interest under the Loan Documents and
amounts due as a result of cash management services performed by Cash Management
Provider; fourth, to the payment of outstanding principal amounts of the
Company’s Obligations under the Loan Documents; fifth, to the payment of any
other of the Company’s obligations to the Lending Parties or Agent; and sixth,
to the payment of the surplus, if any, to whomever may be lawfully entitled to
receive such surplus.  In carrying out the foregoing, (a) amounts received shall
be applied in the numerical order provided until exhausted prior to application
to the next succeeding category; and (b) if the amounts received are
insufficient to pay all amounts due within a particular category, then each
party shall receive an amount equal to its pro rata share (based on the
proportion that the amount owed to that party within such category bears to the
aggregate amount due within that category) of amounts available to be applied
pursuant to clauses “first,” “second,” “third,” “fourth,” and “fifth” above.
 
ARTICLE 11          Miscellaneous.
 
11.1           Amendments; Waivers; Severability.
 
NO MODIFICATION OR AMENDMENT TO ANY PROVISION OF THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS MADE IN WRITING IN AN AGREEMENT SIGNED BY THE COMPANY AND THE
LENDING PARTIES.  No course of dealing or failure or delay of Agent or any
Lending Party in exercising any power or right hereunder or under any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any failure  to exercise or enforce such a right or power, preclude
any other or further exercise thereof or any other right or power.  No notice to
or demand on the Company in any case shall entitle the Company to any other or
further notice or demand in similar or other circumstances.  No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Company herefrom or therefrom shall in any event be effective
unless made specifically in writing by Agent and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  All rights and remedies of the Lending Parties pursuant to this
Agreement, under any other Loan Document, or under Law shall be cumulative, and
no such right or remedy shall be exclusive of any other such right or
remedy.  The provisions of this Agreement and the other Loan Documents are
intended to be severable.  If any provision of this Agreement or other Loan
Document shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any such jurisdiction.
 
11.2           Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Company shall pay all costs and expenses
incurred by the Lending Parties and their Affiliates (including the reasonable
fees, costs, charges and disbursements of counsel engaged or retained by the
Lending Parties) in connection with the preparation, negotiation, execution,
delivery, and administration of this Agreement and the other Loan Documents or
any amendments, modifications, or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including (i) all expenses incurred by the Lending Parties
(including the reasonable fees, costs, charges and disbursements of any counsel
engaged or retained by a Lending Party), (a) in connection with this Agreement
and the other Loan
 

 
28

--------------------------------------------------------------------------------

 

Documents, or (b) in connection with the Loans or other Obligations and (ii)
notwithstanding anything to the contrary contained herein, all expenses incurred
by the Lending Parties (including the fees, costs, charges and disbursements of
any counsel engaged or retained by a Lending Party) in connection with any
workout or restructuring in respect of any such Loans or other Obligation, any
enforcement of the Loan Documents or any realization on any of the Collateral or
otherwise incurred by any Lending Party after the occurrence an Event of
Default.
 
(b)           Indemnification by the Company.  The Company shall indemnify each
Lending Party and any Affiliate thereof and each of their respective officers,
directors, employees, agents, and advisors (each an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, and related expenses (including the fees, costs, charges and
disbursements of any counsel engaged or retained by any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the Company of its or their respective obligations hereunder or under the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) breach of representations, warranties, or covenants of the Company under
any of the Loan Documents, or (iv) any actual or prospective claim, litigation,
investigation, or proceeding relating to any of the foregoing, including any
such items or losses relating to or arising under Environmental Laws or
pertaining to environmental matters, whether based on contract, tort, or any
other theory, whether brought by the Company or any third party, and regardless
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to an Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan relating
hereto, or the use of the proceeds thereof.  To the fullest extent permitted by
applicable law, no Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic, or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(d)           Payments.  All amounts due under any of this Section 11.2 shall be
payable not later than ten (10) days after demand therefor.
 
11.3           Holidays.
 
Whenever a payment to be made or taken on a Loan arising hereunder shall be due
on a day which is not a Business Day, such payment shall be due on the next
Business Day (except as provided in the definition of Interest Periods or in any
Note with respect to Interest Periods) and such extension of time shall be
included in computing interest and fees, except that such payments shall be due
on the Business Day preceding the expiration or maturity date thereof if such
date is not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans arising hereunder) shall be stated to
be due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day, and such extension of time
shall not be included in computing interest or fees, if any, in connection with
such payment or action.
 
11.4 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.4(b)), all notices and

 
29

--------------------------------------------------------------------------------

 

other communications to a Person provided for herein and in the other Loan
Documents shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier to
it at its address set forth on such Person’s signature page of this Agreement.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, such notices shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in Section 11.4(b), shall be effective as provided in such
section.
 
(b)           Electronic Communications.  Notices and other communications
between Agent and the Company may be made by email sent to an email address of
such Person shown on such Person’s signature page to this Agreement and shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.
 
(c)           Change of Address, Etc.  Either party hereto may change its
address, email address or telecopier number for notices and other communications
hereunder by notice to the other party hereto in accordance with the terms of
this Section 11.4.
 
11.5           Duration; Survival.
 
All representations and warranties of the Company contained herein or in any
other Loan Document, or made in connection herewith or therewith, shall survive
the execution and delivery of this Agreement and Payment in Full.  All covenants
and agreements of the Company contained herein or in the Notes or in any other
Loan Document relating to the payment of principal, interest, fees, premiums,
additional compensation, expenses, or indemnification shall survive Payment In
Full.  All other covenants and agreements of the Company shall continue in full
force and effect from and after the date hereof and until Payment In Full.
 
11.6           Successors and Assigns; Participations.
 
This Agreement is entered into for the benefit of, and shall be binding upon,
the parties hereto and their respective successors and assigns permitted hereby,
except that the Company shall not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of Agent.  Lender may
at any time sell, assign, securitize, or grant participations in all, or a
portion of, Lender’s rights and obligations under this Agreement (including all
or a portion of the Obligations).  No participation shall relieve Lender of any
commitment made to the Company hereunder.  In connection with the foregoing,
Agent and Lender may disclose information concerning the Company and its
Subsidiaries, if any, to any assignee, participant, or prospective assignee or
participant, provided that such assignee, participant, or prospective assignee
or participant agrees, subject to qualifications contained in Section
11.7(a)(vi), to keep such information confidential.  A sale of a participation
interest shall be subject to Section 6.2(b) and may include certain voting
rights of the participants regarding the Loan Documents (including the
administration, amendment and modification, servicing, and enforcement
thereof).  Agent agrees to give written notification to the Company of any sale
of a participation interest herein, provided that the failure to do so shall not
adversely affect the rights of any Lender Party hereunder or under any other
Loan Document.
 
11.7 Confidentiality.
 

 
30

--------------------------------------------------------------------------------

 

 
 
(a)           General.  Agent and the Lending Parties agree to maintain the
confidentiality of the information received from the Company or any of its
Subsidiaries relating to the respective businesses of the Company or any of its
Subsidiaries, other than any such information that is available to Agent or a
Lending Party on a non-confidential basis prior to disclosure by the Company or
any of its Subsidiaries and other than any information received from the Company
or any of its Subsidiaries after the date of this Agreement which is not clearly
identified at the time of delivery as confidential, except that any information
received from the Company or any of its Subsidiaries may be disclosed (i) to
Affiliates of Agent or the Lending Parties and to their and their Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information (to the
extent so provided for herein) and instructed to keep such information
confidential), (ii) to any regulatory authority having or purporting to have
jurisdiction over Agent or any Lending Party, (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.7(a), to (A) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or any other Loan
Document, or (B) any actual or prospective counterparty (or its advisors) to any
Interest Rate Hedge or other swap or derivative transaction relating to the
Company and its obligations, (vii) with the consent of the Company or (viii) to
the extent any such information (Y) becomes publicly available other than as a
result of a breach of this Section 11.7(a) or (Z) becomes available to Agent or
any Lending Party or any of their Affiliates on a non-confidential basis from a
source other than the Company.  Any Person required to maintain the
confidentiality of any Information as provided in this Section 11.7(a) shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.
 
(b)           Sharing Information With Affiliates.  The Company acknowledges
that from time to time financial advisory, investment banking, and other
services may be offered or provided to the Company or one or more of its
Affiliates (in connection with this Agreement or otherwise) by Agent or any
Lending Party or by one or more of their Affiliates, and the Company authorizes
Agent and each Lending Party to share any information delivered to Agent or any
Lending Party by the Company and its Subsidiaries pursuant to this Agreement to
any such Affiliate of Agent or any Lending Party subject to the provisions of
Section 11.7(a).
 
11.8           Counterparts; Integration; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in ARTICLE 4, this Agreement shall become effective when it shall
have been executed by Agent and the Lending Parties and when Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or email shall be as effective as
delivery of a manually executed counterpart of this Agreement, but shall in any
event be promptly followed by delivery of the original manually executed
signature page (provided, however, that the failure to do so shall in no event
adversely affect the rights of Agent or the Lending Parties hereunder
whatsoever).
 

 
31

--------------------------------------------------------------------------------

 

11.9           Governing Law.
 
This Agreement shall be deemed to be a contract under the Laws of the State of
Colorado without regard to its conflict of laws principles.
 
11.10           SUBMISSION TO JURISDICTION; SERVICE OF PROCESS; VENUE; WAIVER OF
JURY TRIAL.
 
THE COMPANY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN DENVER, COLORADO, AND CONSENTS THAT AGENT MAY EFFECT
ANY SERVICE OF PROCESS IN THE MANNER AND AT THE COMPANY’S ADDRESS SET FORTH
HEREIN FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS
AGREEMENT WILL PREVENT AGENT OR ANY LENDING PARTY FROM BRINGING ANY ACTION,
ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST THE COMPANY
INDIVIDUALLY, AGAINST ANY COLLATERAL OR AGAINST ANY PROPERTY OF THE COMPANY
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT THE VENUE PROVIDED ABOVE IS THE MOST
CONVENIENT FORUM FOR THE COMPANY, AGENT AND THE LENDING PARTIES.  THE COMPANY
WAIVES ANY OBJECTION TO VENUE AND ANY OBJECTION BASED ON A MORE CONVENIENT FORUM
IN ANY ACTION INSTITUTED UNDER THIS AGREEMENT.  THE COMPANY, AGENT AND THE
LENDING PARTIES EACH HEREBY WAIVES TRIAL BY JURY IN CONNECTION WITH ANY ACTION
INSTITUTED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
 
11.11           USA Patriot Act Notice.
 
Agent hereby notifies the Company that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify, and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow Agent to identify the Company in
accordance with the USA Patriot Act.
 
[SIGNATURE PAGES FOLLOW]
 

 
32

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.
 
 
 

    COMPANY:              
SOUTHWEST IOWA RENEWABLE ENERGY,
LLC
         

 

  By:  /s/ Brett L. Frevert     Name: Brett L. Frevert     Title: Chief
Financial Officer            
Notice Address for the Company:
 
Southwest Iowa Renewable Energy, LLC
10868 189th Street
Council Bluffs, Iowa 51503
Attention: Brett Frevert
Fax No.: (712) 366-0394
Email Address: Brett.Frevert@sireethanol.com
 

 
 
 
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.
 
 

   
LENDER:
             
FARM CREDIT SERVICES OF AMERICA, FLCA
         

  By: /s/ Ron Brandt     Name: Ron Brandt     Title: Vice President            
Notice Address for the Company:
 
Farm Credit Services of America, FLCA
5015 S. 118th Street
Omaha, Nebraska 68137
Attention: Agribusiness Finance
Fax No.: (402) 661-3669
Email Address: frahmk@fcsamerica.com
 

 
 
 

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.
 
 

   
CASH MANAGEMENT PROVIDER AND AGENT:
             
COBANK, ACB
         

  By: /s/ Tom D. Houser     Name: Tom D. Houser     Title: Vice President      
     
Notice Address for CoBank:
 
For general correspondence purposes:
P.O. Box 5110
Denver, Colorado 80217-5110
 
For direct delivery purposes:
5500 South Quebec Street
Greenwood Village, Colorado 80111-1914
 
Attention: Credit Information Services
Fax No.: (303) 224-6101
Email Address: MB_credit_info_svc@CoBank.com
 

 
 


 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
Definitions and Rules of Construction
 
A.           Defined Terms.  In this Agreement, capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Notes
and the following words and terms shall have the respective meanings set forth
below:
 
“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly controls, is controlled by, or is under common control
with such Person, (ii) which beneficially owns or holds 5% or more of any class
of the voting or other equity interests of such Person, or (iii) 5% or more of
any class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  Each of Farm Credit
Leasing Services Corporation and CoBank, FCB are “Affiliates” of Agent for all
purposes under this Agreement.
 
“Agent” means CoBank, in its capacity as administrative and collateral agent
under the Loan Documents.
 
“Agreement” is defined in the preamble to this Agreement.
 
“Anti-Terrorism Law” means any Law relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control, as any of the
foregoing Laws may from time to time be amended, renewed, extended, or replaced.
 
“Authorized Officer” means an officer or other individual duly authorized to
execute Loan Documents on behalf of Agent, each Lending Party or the Company, as
the case may be, as designated from time to time in the case of the Company on
forms supplied or approved by Agent.
 
“Brokerage Account” means any commodity account that is owned by the Company and
maintained with a commodity intermediary for trading in Commodities Contracts.
 
“Bunge” means Bunge North America, Inc., a New York corporation.
 
“Business” is defined in Section 5.12(b).
 
“Business Day” means a day that is not a Saturday, a Sunday, or a day on which
Agent’s principal office in Greenwood Village, Colorado, is closed pursuant to
authorization or requirement of law and, if the applicable Business Day relates
to a Loan to which the LIBOR Option or LIBOR Index Option applies, such day must
also be a day on which dealings are carried on in the London interbank market
and, if the applicable Business Day relates to a Loan to which the Quoted Rate
Option applies, such day must also be a day on which the Federal Reserve Bank of
New York (or any successor) is open.
 
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property of such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
 
“Capital Stock” means, with respect to any corporation, partnership, limited
liability company, cooperative or other entity, any capital stock, partnership
interests, limited liability company interests, membership interests or other
equity or ownership interests of or in such corporation, partnership, limited
liability company, cooperative or other entity and any warrants, rights or
options to purchase or acquire
 

 
Annex A -1

--------------------------------------------------------------------------------

 

any such capital stock, partnership interests, limited liability company
interests, membership interests or other equity or ownership interests.
 
“Cash Management Provider” means CoBank, as provider of cash management services
to the Company.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation or application thereof by
any Official Body, or (iii) the making or issuance of any request, guideline or
directive (whether or not having the force of Law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
regulations, rules, guidelines, directives, opinions, rulings, orders,
interpretations, and the like promulgated or provided in connection therewith
and (y) all requests, regulations, rules, guidelines, directives, opinions,
rulings, orders, interpretations, and the like promulgated or provided by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority), or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted, or
issued.
 
“Change of Control” means each and every issuance, sale, transfer or other
disposition, directly or indirectly, of Voting Stock of or in (a) the Company
which, after giving effect thereto, results in any Person owning, directly or
indirectly, more than 50% of the Voting Stock of or in the Company, or (b) the
Company which, after giving effect thereto, (i) results in the Company no longer
being an entity eligible to borrow from Lender, or (ii) becoming ineligible to
borrow from Lender at the amounts set forth in the Term Note or Revolving Term
Note.
 
“Closing Date” means the Business Day on which the first Loan is made hereunder.
 
“CoBank” means CoBank, ACB, a federally-chartered instrumentality of the United
States.
 
“CoBank Cash Management Agreement” means the Master Agreement for Cash
Management and Transaction Services between CoBank and the Company, including
all exhibits, schedules and annexes thereto and including all related forms
delivered by the Company to CoBank related to or in connection therewith.
 
“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” is defined in Section 6.3.
 
“Commodity Contract” means a commodity futures contract or an option on a
commodity futures contract, a commodity option and any other commodity related
contract, interest or transaction that a commodity intermediary transacts for
the benefit of the Company.
 
“Company” is defined in the preamble to this Agreement.
 
“Compliance Certificate” is defined in Section 6.1(c).
 
“Consolidated Group” means the Company and its Consolidated Subsidiaries.
 

 
Annex A -2

--------------------------------------------------------------------------------

 

“Consolidated Subsidiary” means at any time, any Subsidiary, the accounts of
which are or should, in accordance with GAAP, be consolidated with those of the
Company in its consolidated financial statements at such time.
 
“Debt Service Coverage Ratio” means, with respect to any Person as of any date
of determination, the following (all as calculated for the most recently
completed fiscal year in accordance with GAAP consistently applied): (1) net
income (after taxes), plus any amount which, in the determination of net income,
has been deducted for depreciation and amortization expense and any
non-recurring non-cash charges, losses or expenses approved by Agent, minus any
amount which, in the determination of net income, has been added for any
non-cash income or gains (including non-cash income or gains on dividends
received) and any extraordinary, unusual or non-recurring income or gains
(including income or gains on asset sales); divided by (2) $6,000,000.
 
“Default” means any event or condition which with notice or passage of time, or
both, would constitute an Event of Default.
 
“Delegation Form” means Agent’s Delegation and Wire and Electronic Transfer
Form, or any substitute form therefor used by Agent from time to time.
 
“Environmental Laws” means all applicable Laws issued by or entered into with an
Official Body pertaining or relating to: (i) pollution or pollution control;
(ii) protection of human health from exposure to hazardous or regulated
substances; (iii) protection of the environment or natural resources;
(iv) employee safety in the workplace; (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal, or release or threat of release of hazardous or
regulated substances; (vi) the presence of contamination; (vii) the protection
of endangered or threatened species; or (viii) the protection of environmentally
sensitive areas.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company directly or indirectly resulting from
or based upon (i) violation of any Environmental Law; (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials; (iii) exposure to any Hazardous Materials; (iv) the release or
threatened release of any Hazardous Materials into the environment; or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.
 
“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with the Company and treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (i) a reportable event (under Section 4043 of ERISA) with
respect to a Plan; (ii) a withdrawal by the Company or any ERISA Affiliate from
a Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (iii) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Plan or
Multiemployer Plan; (v) an event or
 

 
Annex A -3

--------------------------------------------------------------------------------

 

condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (vi) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.
 
“Event of Default” is defined in Section 9.1.
 
“Excluded Taxes” means (i) taxes imposed on or measured by the overall net
income of each Lending Party (however denominated), and franchise taxes imposed
on each Lending Party (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which each Lending Party is
organized or in which its principal office is located or in which its applicable
lending office is located, and (ii) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Company is located.
 
“Facilities” is defined in ARTICLE 2.
 
“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968,
(ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of 2004, in
each case, as now or hereinafter in effect, and any successor statute thereto,
and all such other applicable Laws related thereto.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied from period to
period.
 
“Hazardous Materials” means (i) any explosive or radioactive substances,
materials or wastes, and (ii) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.
 
“ICM” means ICM Investments, LLC, a Kansas limited liability company.
 
“Indebtedness” means any and all indebtedness, obligations, or liabilities
(whether matured or unmatured, liquidated or unliquidated, direct or indirect,
absolute or contingent, or joint or several) for or in respect of: (i) borrowed
money, (ii) amounts raised under or liabilities in respect of any note purchase
or acceptance credit facility, (iii) any letter of credit or any bankers or
trade acceptance arrangement, (iv) obligations under any Interest Rate Hedge, or
under any currency, commodity, or other swap agreement or other hedging or risk
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases, or conditional sales agreements) having the
commercial effect of a borrowing of money (but not including trade payables or
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due), or (vi) any guaranty of Indebtedness
for borrowed money.
 
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
 
“Indemnitee” is defined in Section 11.2(b).
 

 
Annex A -4

--------------------------------------------------------------------------------

 

“Interest Period” means the period of time selected by the Company in connection
with (and to apply to) any election, permitted under any Note, by the Company to
have Loans bear interest under the LIBOR Option.  Such period shall be one, two,
three, six or twelve months as selected from time to time by the Company
pursuant to a Loan Request.  Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the proposed
Business Day of borrowing if the Company is requesting to borrow the Loan, or
(ii) the date of renewal of or conversion to the LIBOR Option if the Company is
renewing or converting to the LIBOR Option with respect to an outstanding
Loan.  Notwithstanding the second sentence hereof: (A) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (B) the Company shall not select, convert to, or renew
an Interest Period for any Loan that would end after the expiration or maturity
date of the relevant Facility or require that the balance subject to the LIBOR
Option be repaid prior to the last day of the Interest Period in order to pay
any installment of principal, and (C) the Company may not select any Interest
Period for a Loan under any Facility if, after giving effect to such selection,
the aggregate principal amount of all Loans thereunder, having Interest Periods
ending after any date on which an installment on a Loan or portion of a
commitment under such Facility is scheduled to be repaid or reduced, would
exceed the aggregate principal amount of the Facility scheduled or permitted to
be outstanding after giving effect to such repayment or reduction.  Each
Interest Period for a Loan occurring after the initial Interest Period therefor
shall commence on the day on which the immediately preceding Interest Period
expires.
 
“Interest Rate Hedge” means any interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreement.
 
“Interest Rate Option” means the Company’s option to have Loans under a Facility
bear interest at the LIBOR Option, LIBOR Index Option, or Quoted Rate Option, in
each case pursuant to and as permitted by the terms of the applicable Note.
 
“IRS” means the Internal Revenue Service.
 
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, consent, authorization, approval, lien or award of or
by, or any settlement agreement with, any Official Body.
 
“Lender” is defined in the preamble to this Agreement.
 
“Lender Equities” is defined in Section 6.2(a).
 
“Lending Parties” means, collectively, Lender and Cash Management Provider.
 
“Lending Party” means, individually, Lender or Cash Management Provider.
 
“LIBOR Index Option” means the option of the Company to have Loans bear interest
at the LIBOR Index Rate.
 
“LIBOR Index Rate” means a rate (rounded upward to the nearest 1/100th and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
the LIBOR Index Spread plus the rate reported at 11:00 a.m. London time for the
offering of one (1)-month U.S. dollars deposits, by Bloomberg Information
Services (or on any successor or substitute service providing rate quotations
comparable to those currently provided by such service, as determined
 

 
Annex A -5

--------------------------------------------------------------------------------

 

by Agent from time to time, for the purpose of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) on the first
“U.S. Banking Day” (as hereinafter defined) in each week, with such rate to
change weekly on such day. The rate shall be reset automatically, without the
necessity of notice being provided to the Company or any other party, on the
first “U.S. Banking Day” of each succeeding week, and each change in the rate
shall be applicable to all balances subject to this option. Information about
the then-current rate shall be made available upon telephonic request.  For
purposes hereof: (1) “U.S. Banking Day” shall mean a day on which Agent is open
for business and banks are open for business in New York, New York; (2)
“Eurocurrency Liabilities” shall have the meaning as set forth in “FRB
Regulation D”; and (3) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.
 
“LIBOR Index Spread” shall have the meaning set forth in the applicable Note.
 
“LIBOR Option” means the option of the Company to have Loans bear interest at
the LIBOR Rate.
 
“LIBOR Rate” means, with respect to the Loans to which the LIBOR Option applies
for any Interest Period, a fixed annual rate equal to the LIBOR Rate Spread plus
(i) the rate of interest determined by Agent at which deposits in U.S. dollars
for the relevant Interest Period are offered based on information published by
Bloomberg Information Services (or on any successor or substitute service
providing rate quotations comparable to those currently provided by such
service, as determined by Agent from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) as of 11:00 a.m. (London time) on the day which is two (2)
Business Days prior to the first day of such Interest Period, divided by (ii) a
number equal to 1.0 minus the aggregate (but without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements in effect on the day
which is two (2) Business Days prior to the beginning of such Interest Period
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System) which are
required to be maintained by a member bank of the Federal Reserve System
(including, basic, supplemental, marginal, and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Official Body having jurisdiction with respect thereto, as now and from time to
time in effect) (as in effect on any day, the “LIBOR Reserve Percentage”); such
rate to be rounded upward to the next whole multiple of 0.01 percent.  The LIBOR
Rate may also be expressed by the following formula:
 
London interbank offered rates presented by
LIBOR Rate                           =        Reuters Screen LIBOR01 page or
appropriate substitute
1.00 - LIBOR Reserve Percentage
 
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Option applies that is outstanding on the effective date of any change in the
LIBOR Reserve Percentage as of such effective date.  Agent shall provide notice
to the Company of the LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive and binding upon the Company
absent manifest error.
 
“LIBOR Rate Spread” shall have the meaning set forth in the applicable Note.
 
“Lien” means any mortgage, deed of trust, pledge, lien, security interest
(including a purchase money security interest), charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).
 

 
Annex A -6

--------------------------------------------------------------------------------

 

“Loan” means, unless the context indicates otherwise, each Loan as such term is
defined in each Note.
 
“Loan Documents” means this Agreement and each Note, Interest Rate Hedge, and
each other agreement, guaranty, security agreement, pledge, mortgage, deed of
trust, instrument, agreement, certificate, application, invoice and document
executed or delivered in connection herewith or therewith.
 
“Loan Request” has the meaning set forth in each Note.
 
“Local Net Worth” means, with respect to any Person as of any date of
determination, the sum of total assets minus total liabilities minus investments
in any other Person not consolidated for financial reporting purposes (as
determined in accordance with GAAP consistently applied).
 
“Material Adverse Change” means any set of circumstances or events which (i) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (ii) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, results of operations, or
prospects of the Company taken as a whole, (iii) impairs materially or could
reasonably be expected to impair materially the ability of the Company taken as
a whole to duly and punctually pay or perform any of the Obligations, or
(iv) impairs materially or could reasonably be expected to impair materially the
ability of Agent or any Lending Party, to the extent permitted, to enforce its
legal remedies pursuant to this Agreement or any other Loan Document, and the
same has not been caused by the action or inaction of Agent or any Lending
Party.
 
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions or, within the preceding five Plan years, has made or had an
obligation to make such contributions.
 
“Note” means each promissory note issued in connection with this Agreement at
any time.
 
“Obligations” means all obligations, indebtedness, and liabilities to Lender,
Cash Management Provider or any Subsidiary or Affiliate of Lender or Cash
Management Provider, of any nature whatsoever arising at any time and from time
to time including those arising under this Agreement, any Note, or any other
Loan Document and including those arising under Interest Rate Hedges, Swap
Obligations or agreements governing other financial services or products
(including cash management services) provided by Lender, Agent or one of their
Subsidiaries or Affiliates to the Company.
 
“Official Body” means the government of the United States of America or any
other nation or tribe, or of any political subdivision thereof, whether state,
local, tribal or territorial, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including  the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
“Operating Lease” means, with respect to any Person, any leasing or similar
arrangement of such Person for the lease or use of any equipment or other
personal property assets for a period in excess of one year, which, in
conformity with GAAP, would not be characterized as a Capital Lease.
 
“Organizational Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any
 

 
Annex A -7

--------------------------------------------------------------------------------

 

non-U.S. jurisdiction), (ii) with respect to any limited liability company, the
certificate of formation or articles of organization and the operating agreement
or limited liability company agreement and (iii) with respect to any
partnership, cooperative, joint venture, trust or other form of business entity,
the partnership, cooperative, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Official Body in the jurisdiction of its formation or organization
and, if applicable, any certificate or articles of formation or organization of
such entity.
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, any Note, or any other Loan Document.
 
“Payment in Full” means the completion of the transactions hereunder and the
indefeasible payment in full in cash of all Obligations hereunder and the
termination of all commitments hereunder.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A or Title IV of ERISA or any successor.
 
“Permitted Indebtedness” is defined in Section 7.1.
 
“Permitted Liens” is defined in Section 7.2.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Personal Property Collateral” is defined in Section 6.3.
 
“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of which the
Company or any ERISA Affiliate is (or if such plan were terminated, would under
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(S) of
ERISA.
 
“Properties” is defined in Section 5.12(a).
 
“Protective Advance” is defined in Section 2.2(d).
 
“Quoted Rate” means a fixed rate per annum quoted to the Company by Agent to be
applicable for a period determined by Agent, in its sole discretion in each
instance.
 
“Quoted Rate Option” means the option of the Company to have Loans bear interest
at the Quoted Rate.
 
“Real Property Collateral” is defined in Section 6.3.
 
“Related Parties” is defined in Section 10.1.
 
“Related Party” is defined in Section 10.1.
 
“Relief Proceeding” is defined in Section 9.1(l).
 

 
Annex A -8

--------------------------------------------------------------------------------

 

“Repurchase Agreement” means an agreement between the Company or any Subsidiary
and a counterparty pursuant to which the Company or any Subsidiary agrees to
repurchase from such counterparty on a future date any commodity sold by the
Company or any Subsidiary to such counterparty.
 
“Revolving Term Commitment” shall have the meaning set forth in the Revolving
Term Note.
 
“Revolving Term Facility” is defined in Section 2.1.
 
“Revolving Term Facility Expiration Date” shall have the meaning set forth in
the Revolving Term Note.
 
“Revolving Term Facility Usage” means, as of the date of determination, the
aggregate principal amount of all outstanding Revolving Term Loans.
 
“Revolving Term Loan” is defined in Section 2.2(a).
 
“Revolving Term Note” is defined in Section 2.2(b).
 
“Statements” is defined in Section 5.5.
 
“Subsidiary” means a corporation, trust, partnership, limited liability company,
or other business entity (a) of which shares of stock or similar interests
having ordinary voting power to elect a majority of the board of directors,
trustees, or other managers of such entity (regardless of any contingency which
does or may suspend or dilute the voting rights) are owned or controlled,
directly or indirectly, by the Company or one of its Subsidiaries, or (b) which
is directly or indirectly controlled or capable of being controlled by the
Company or one or more of the Company’s Subsidiaries.
 
“Subordinated Debt” means any and all indebtedness, liabilities or obligations
owing from the Company to (i) Bunge pursuant to that certain Subordinated Term
Loan Note dated as of June 23, 2014 from the Company payable to the order of
Bunge in the original principal amount of $19,517,136.99 and having an unpaid
remaining principal balance which does not exceed $19,517,136.99 (plus any
interest which is capitalized after the Closing Date), and having a maturity
date of July 1, 2023 or later and (ii) ICM pursuant to that certain Negotiable
Subordinated Term Loan Note dated as of June 23, 2014 from the Company payable
to the order of ICM in the original principal amount of $6,726,757.85 and having
an unpaid remaining principal balance which does not exceed $6,726,757.85 (plus
any interest which is capitalized after the Closing Date), and having a maturity
date of July 1, 2023 or later, in each case, as the same has been or may
hereafter be amended, modified, supplemented or restated from time to time or
any note or notes issued in replacement or renewal thereof.
 
“Swap Obligation” shall mean, with respect to any Company, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.
 
“Term Loan” is defined in Section 2.1.
 
“Term Loan Availability Expiration Date” shall have the meaning set forth in the
Term Note.
 

 
Annex A -9

--------------------------------------------------------------------------------

 

“Term Note” is defined in Section 2.1(a).
 
“Title Policy” is defined in Section 4.1(a)(viii).
 
“Voting Stock” means, with respect to any corporation, partnership, limited
liability company, cooperative or other entity, any Capital Stock of or in such
corporation, limited liability company, partnership, cooperative or other entity
whose holders are entitled under ordinary circumstances to vote for the election
of directors (or Persons performing similar functions) of such corporation,
limited liability company, partnership, cooperative or other entity
(irrespective of whether at the time Capital Stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).
 
“Working Capital” means, with respect to any Person as of any date of
determination, the excess of current assets over current liabilities (as
determined in accordance with GAAP consistently applied).  For purposes of
determining the current assets, any amount available under the Revolving Term
Facility (less the amount that would be considered a current liability under
GAAP if fully advanced) may be included.
 
B.           Rules of Construction.  Unless the context of this Agreement
otherwise clearly requires, the following rules of construction shall apply to
this Agreement and each of the other Loan Documents: (i) references to the
plural include the singular (and vice versa), the plural, the part and the
whole, and the words “include,” “includes,” and “including” shall be deemed to
be followed by the phrase “without limitation”; (ii) the words “hereof,”
“herein,” “hereunder,” “hereto,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule, and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) reference to any document, instrument, or agreement,
including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, means such document, instrument, or agreement as
amended, restated, replaced, refinanced, supplemented, substituted, increased,
extended, superseded, or otherwise modified from time to time; (vi) relative to
the determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including;” (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;
(viii) section headings herein and in each other Loan Document are included for
convenience only and shall not affect the interpretation of this Agreement or
such Loan Document; (ix) references to any Loan Document or any other document,
instrument, or agreement is deemed to include a reference to all annexes,
schedules, and exhibits thereto, and (x) unless otherwise specified, all
references herein to times of day shall be references to prevailing Mountain
Time.
 
C.           Accounting Principles.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Article 8 (and all defined terms used in the definition
of any accounting term used in such Article) shall have the meaning given to
such terms (and defined terms) under GAAP as in effect on the date hereof
applied on a basis consistent with those used in preparing the Statements
referred to in Article 5.  In the event of any change after the date hereof in
GAAP, and if such change would affect the computation of any of the financial
covenants set forth in Article 8, then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance
 

 
Annex A -10

--------------------------------------------------------------------------------

 

with the Company’s financial statements at that time, provided that, until so
amended, such financial covenants shall continue to be computed in accordance
with GAAP prior to such change therein.
 


 

 
Annex A -11

--------------------------------------------------------------------------------

 

ANNEX B
 
Real Property Collateral
 
TRACT A:


A parcel of land being a portion of the East One Half of Section 31, Township 74
North, Range 43 West of the Fifth Principal Meridian, Pottawattamie County,
Iowa, more fully described as follows:


Beginning at the North quarter corner of said Sec. 31; thence along the North
line of said Sec. 31, South 88 Degrees, 17 Minutes 16 Seconds East, 2270.71 feet
to a point on the Westerly right-of-way line of Interstate 29: thence along said
Westerly right-of-way line, the following seven (7) courses:


1. South 00 Degrees 45 Minutes 10 Seconds West, 468.19 feet;
2. South 00 Degrees 41 Minutes 04 Seconds East, 200.06 feet;
3. South 00 Degrees 44 Minutes 56 Seconds West, 1964.84 feet;
4. South 00 Degrees 45 Minutes 02 Seconds West, 1635.16 feet;
5. South 01 Degree 13 Minutes 56 Seconds West, 593.52 feet;
6. South 00 Degrees 07 Minutes 12 Seconds East, 353.62 feet;
7. South 01 Degree 49 Minutes 08 Seconds West, 50.00 feet to a point on the
Southerly line of said Sec. 31;


thence along said Southerly line, North 88 Degrees 10 Minutes 52 Seconds West,
2276.52 feet to the South quarter corner of said Sec. 31; thence along the
North-South centerline of said Sec. 31, North 00 Degrees 45 Minutes 27 Seconds
East, 2629.84 feet to the center of said Sec. 31, thence continuing along said
North-South centerline, North 00 Degrees 46 Minutes 14 Seconds East, 2631.10
feet to the point of beginning;


EXCEPT that portion described as Parcel "A" of the NW 1/4 of the NE 1/4 of
Section 31, Township 74 North, Range 43 as depicted in the Plat of Survey filed
in Book 2007, Page 013866, of the Records of Pottawattamie County, Iowa,
contained therein;


AND Together with the benefits of that certain Construction and Access Easement
filed May 23, 2008, as instrument number 2008-007519, of the Records of
Pottawattamie County, Iowa;


AND Together with the benefits and subject to the burdens of that certain
Easement for Railroad Trackage filed March 28, 2007, in Book 2007, Page 005108,
of the Records of Pottawattamie County, Iowa;


AND Together with the benefits and subject to the burdens of that certain
Easement for Railroad Trackage filed March 28, 2007, in Book 2007, Page 005109,
of the Records of Pottawattamie County, Iowa;


AND Together with the benefits and subject to the burdens of that certain
Operating Easement Agreement filed March 28, 2007, in Book 2007, Page 005110, of
the Records of Pottawattamie County, Iowa;


AND Together with the benefits and subject to the burdens of that certain
Pipeline Easement filed March 28, 2007, in Book 2007, Page 005111, of the
Records of Pottawattamie County, Iowa;


AND Together with the benefits and subject to the burdens of that certain
Easement Agreement filed August 23, 2007, in Book 2007, Page 013637, of the
Records of Pottawattamie County, Iowa.

 
Annex B -1

--------------------------------------------------------------------------------

 



TRACT B-1:


Parcel "A" of the SW1/4 SE1/4 of Section 19, Township 74 North, Range 43 West of
the 5 Principal Meridian, Pottawattamie
County, Iowa, being more fully described as follows:  Commencing at the NW
corner of said SW1/4 SE1/4; thence along the North line of said SW1/4 SE1/4,
South 88 Degrees 15 Minutes 27 Seconds East a distance of 113.56 feet to the
true point of beginning; thence continuing along said North line South 88
Degrees 15 Minutes 27 Seconds East a distance of 200 feet; thence South 12
Degrees 06 Minutes 23 Seconds East a distance of 549.14 feet; thence South 77
Degrees 46 Minutes 56 Seconds West a distance of 204.39 feet; thence South 68
Degrees 35 Minutes 49 Seconds West a distance of 105.34 feet to a point on the
East right of way line of Mosquito Creek Drainage District No. 22; thence along
said East right of way line, North 01 Degree 34 Minutes 53 Seconds West a
distance of 624.94 feet to the true point of beginning;


Together with the rights of ingress and egress as disclosed by that certain
Easement for Railroad Trackage filed March 28, 2007, in Book 2007, Page 005109,
of the Records of Pottawattamie County, Iowa.




TRACT B-2:


A tract of land located in the SW1/4 SE1/4 in Section 18, Township 74 North,
Range 43 West of the 5th Principal Meridian, Pottawattamie County, Iowa, more
fully described as follows:  Commencing at the SE corner of said Sec. 18; thence
South 89 Degrees 44 Minutes 04 Seconds West along the South line of said Sec. 18
a distance of 1,573.21 feet to the point of beginning; thence continuing South
89 Degrees 44 Minutes 04 Seconds West along the South line of said Sec. 18 a
distance of 242.14 feet to a point on the Easterly right of way line of Mosquito
Creek Drainage District No. 22; thence North 31 Degrees 26 Minutes 27 Seconds
East along said Easterly right of way line a distance of 317.26 feet; thence
South 58 Degrees 33 Minutes 33 Seconds East a distance of 206.00 feet; thence
South 31 Degrees 26 Minutes 27 Seconds West and parallel to said Easterly right
of way line a distance of 190.00 feet to the point of beginning;


Together with the rights of ingress and egress as disclosed by that certain
Easement for Railroad Trackage filed March 28, 2007, in Book 2007, Page 005108,
of the Records of Pottawattamie County, Iowa.



 
Annex B -2

--------------------------------------------------------------------------------

 

SCHEDULE 5.2
 
Subsidiaries
 
This is Schedule 5.2 to that certain Credit Agreement dated June 24, 2014
between Southwest Iowa Renewable Energy, LLC, Farm Credit Services of America,
FLCA and CoBank, ACB (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement”).  Capitalized terms defined in the Credit
Agreement and not defined in this Schedule 5.2 shall have the respective
meanings ascribed to them by the Credit Agreement.
 


 
Legal Name of the Company
Jurisdiction of organization and type of entity
[for example, Delaware limited liability company,
Colorado corporation, etc.]
Southwest Iowa Renewable Energy, LLC
Iowa limited liability company



 
Legal Name of Subsidiary
Is the Subsidiary a Guarantor?  [Yes or No]
Jurisdiction of organization and type of entity
None
   




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.12(b)
 
Collateral Assignments of Material Agreements




Steam Service Contract dated January 22, 2007
 
Distillers Grain Purchase Agreement dated October 13, 2006
 
Grain Feedstock Agency Agreement dated October 13, 2006
 
Carbon Dioxide Purchase and Sale Agreement dated April 2, 2013
 
Non-exclusive CO2 Facility Site Lease Agreement dated April 2, 2013
 
Ethanol Purchase Agreement dated January 1, 2012
 
Co-Location Agreement dated May 30, 2014




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1(e)


Existing Indebtedness of the Company


None



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2(j)


Existing Liens of the Company


None


